Exhibit 10.15.3

 
AMENDED AND RESTATED LOAN AGREEMENT
 
(This Amended and Restated Loan Agreement amends, restates, and replaces that
certain Amended and Restated Loan Agreement dated as of July 29, 2010, among the
undersigned Borrower and Administrative Agent.)
 
THIS AMENDED AND RESTATED LOAN AGREEMENT ("Loan Agreement") is made as of
November 2, 2010, by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a Delaware
limited partnership, whose address is CBL Center, Suite 500, 2030 Hamilton Place
Boulevard, Chattanooga, Tennessee 37421-6000 ("Borrower"), the lenders named
herein and any other lender as may become a party hereto (collectively, the
"Lenders" and individually, a "Lender"), and FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, a national banking association organized and existing under the
statutes of the United States of America, with a principal office at 701 Market
Street, Chattanooga, Tennessee 37402, as Administrative Agent for the Lenders
(in such capacity, the "Administrative Agent").
 
Recitals of Fact
 
Borrower has previously requested that Lenders commit to make loans and advances
to it on a revolving credit basis in an amount not to exceed at any one time
outstanding the aggregate principal sum of One Hundred Five Million Dollars
($105,000,000.00) for the purpose of providing working capital for
pre-development expenses, development costs, equity investments, repayment of
existing indebtedness, certain distributions to limited partners (as allowed
herein), letters of credit and construction and for general corporate
purposes.  Lenders have agreed to make certain portions of such loans and
advances on the terms and conditions herein set forth.
 
This Loan Agreement is currently being amended to provide for the Lenders'
appointment of the Administrative Agent as agent for the Lenders and the direct
loan of funds from the Lenders to the Borrower and for the further purpose of
substituting for Regions Bank, as a Lender, Goldman Sachs Bank USA, as a Lender.
 
NOW, THEREFORE, incorporating the Recitals of Fact set forth above and in
consideration of the mutual agreements herein contained, the parties agree as
follows:
 
AGREEMENTS
 
SECTION 1:  DEFINITIONS AND ACCOUNTING TERMS
 
1.1 Certain Defined Terms.  For the purposes of this Loan Agreement, the
following terms shall have the following meanings (such meanings to be
applicable equally to both the singular and plural forms of such terms) unless
the context otherwise requires:
 
 
 

--------------------------------------------------------------------------------

 
"Adjusted Asset Value" means, as of a given date, the sum of EBITDA attributable
to malls, power centers and all other assets for the trailing four (4) quarters
most recently ended, divided by (iii) 7.75%.  In determining Adjusted Asset
Value:
 
(i) EBITDA attributable to real estate properties acquired during the most
recently ended fiscal quarter shall be disregarded;
 
(ii) EBITDA attributable to real estate properties acquired before the most
recently ended fiscal quarter but during the three (3) fiscal quarters preceding
the most recently ended fiscal quarter shall be annualized, based upon the
period beginning on the date of its acquisition through the measurement date;
 
(iii) EBITDA attributable to Properties whose development was completed during
such trailing four fiscal quarters shall be disregarded;
 
(iv) EBITDA attributable to and Properties whose development was completed
before such trailing four fiscal quarters but during any of the four (4) fiscal
quarters preceding such trailing four (4) fiscal quarters, shall be annualized,
based upon the period beginning on the first month after the first anniversary
of its completion and ending on the measurement date;
 
(v) EBITDA attributable to any Property which is currently under development
shall be excluded;
 
(vi) With respect to any Subsidiary that is not a Wholly Owned Subsidiary, only
Borrower's Ownership Share of EBITDA attributable to such Subsidiary shall be
used when determining Adjusted Asset Value; and
 
(vii) EBITDA shall be attributed to malls and power centers based on the ratio
of (x) revenues less property operating expenses (to be determined exclusive of
interest expense, depreciation and general and administrative expenses) of malls
and power centers to (y) total revenues less total property operating expenses
(similarly determined), such revenues and expenses to be determined on a basis
and in a manner consistent with Parent's method of reporting of segment
information in the notes to its financial statements for the fiscal quarter
ended March 31, 2009 as filed with the Securities and Exchange Commission, and
otherwise in a manner reasonably acceptable to Administrative Agent.
 
In addition, in the case of any operating Property acquired in the immediately
preceding period of twenty-four (24) consecutive months for a purchase price
indicative of a capitalization rate of less than 7.0% EBITDA attributable to
such Property shall be excluded from the determination of Adjusted Asset Value,
if that particular operating Property is valued in Parent's financial statements
at its purchase price.
 
"Adjusted Loan Amount" means the lesser of (a) 65% of the Appraised Value the
real estate and improvements described in the Mortgages; (b) the Permanent Loan
Estimate of all Collateral Properties; and (c) $105,000,000.00.
 
 
 

--------------------------------------------------------------------------------

 
"Administrative Agent" has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.
 
"Affiliate" means as to any Person, any other Person which, directly or
indirectly, owns or controls, on an aggregate basis including all beneficial
ownership and ownership or control as a trustee, guardian or other fiduciary, at
least ten percent (10%) of the outstanding shares of Capital Stock or other
ownership interest having ordinary voting power to elect a majority of the board
of directors or other governing body (irrespective of whether, at the time,
stock of any other class or classes of such corporation shall have contingency)
of such Person or at least ten percent (10%) of the partnership or other
ownership interest of such Person; or which controls, is controlled by or is
under common control with such Person.  For the purposes of this definition,
"control" means the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies, whether through the ownership
of voting securities, by contract or otherwise.  Notwithstanding the foregoing,
a pension fund, university or other endowment funds, mutual fund investment
company or similar fund having a passive investment intent owning such a ten
percent (10%) or greater interest in a Person shall not be deemed an Affiliate
of such Person unless such pension, mutual, endowment or similar fund either (i)
owns fifty percent (50%) or more of the Capital Stock or other ownership
interest in such Person, or (ii) has the right or power to select one or more
members of such Person's board of directors or other governing body.
 
"Aggregate Revolving Committed Amount" means the aggregate amount of Revolving
Commitments in effect from time to time, being initially One Hundred Five
Million Dollars ($105,000,000).
 
"Agreement Date" means the date as of which this Loan Agreement is dated.
 
"Applicable Law" means, in respect of any Person, all provisions of statutes,
rules, regulations and orders of any governmental authority applicable to such
Person, and all orders and decrees of all courts and arbitrators in proceedings
or actions in which the person in question is a party.
 
“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time commissioned by and prepared for the account of the
Administrative Agent (for the benefit of the Lenders) by a MAI appraiser
employed or selected by the Administrative Agent or the Required Lenders, and
otherwise in scope, form and substance satisfactory to the Administrative Agent
and the Lenders.
 
“Appraised Value” means, as of any date of determination with respect to the
property or properties described in the CBL Mortgage, the appraised value of
such property or properties on an “as-is” (i.e. market value) basis, in each
case as set forth in the most recent Appraisal of such property or properties
delivered to the Administrative Agent for distribution to the Lenders on or
before such date of determination.
 
"Approved Fund" means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
 
 
 

--------------------------------------------------------------------------------

 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.8), and accepted by the Administrative Agent, in
substantially the form of Schedule 9.8 or any other form approved by the
Administrative Agent.
 
"Base Rate" means the base commercial rate of interest established from time to
time by Administrative Agent.  The Base Rate existing as of the date hereof is
three and twenty five hundredths percent (3.25%) per annum.
 
"Borrower" has the meaning set forth in the introductory paragraph hereof and
shall include Borrower's successors and permitted assigns.
 
"Borrowing Base" is the limitation on the aggregate Revolving Credit Loan
indebtedness which may be outstanding at any time during the term of this Loan
Agreement.  The Borrowing Base will normally be calculated each July 1, January
1, April 1 and October 1 but shall be subject to recalculation upon the
occurrence of any extraordinary event, such as the addition or release of any
collateral, or an extraordinary event that materially affects the value of any
collateral.  The Borrowing Base will be an amount not to exceed the Adjusted
Loan Amount.
 
"Borrowing Base Certificate" means a report certified by the controller or chief
financial officer or Senior Vice President of Borrower, setting forth the
calculations required to establish the Borrowing Base as of a specified date,
all in form and detail reasonably satisfactory to Administrative Agent.
 
"Business Day" means a banking business day of Administrative Agent and which is
also a day on which dealings are carried on in the interbank Eurodollar market.
 
"Capital Stock" shall mean, as to any Person, any and all shares, interests,
warrants, participations or other equivalents (however designated) of corporate
stock of such Person.
 
"Capitalized Lease Obligation" means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.
 
"CBL Holdings I" means CBL Holdings I, Inc., a Delaware corporation and the sole
general partner of Borrower, and shall include CBL Holdings I, its successors
and permitted assigns.
 
"CBL Holdings II" means CBL Holdings II, Inc., a Delaware corporation and a
limited partner of Borrower, and shall include CBL Holdings II, its successors
and permitted assigns.
 
"CBL & Associates Management, Inc." means CBL & Associates Management, Inc., a
Delaware corporation, and shall include CBL & Associates Management, Inc.'s
successors and permitted assigns.
 
"CBL Mortgage" means the mortgages and/or deeds of trust with security
agreements and assignments of rents and leases and related  amendments executed
by Borrower, Walnut Square
 
 
 

--------------------------------------------------------------------------------

 
 Associates Limited Partnership, The Lakes Mall, LLC, CBL Morristown, Ltd.,
Citadel Mall DSG, LLC, Laredo/MDN II Limited Partnership, The Shoppes at
Hamilton Place, LLC and/or any other entity related to or owned by Borrower
and/or Parent and/or CBL Holdings I in favor of Administrative Agent covering
their interest in the properties described in Exhibit "A," attached hereto and
made a part hereof.
 
"Closing Date" means the date of this Loan Agreement set out in the first
paragraph of this Loan Agreement.
 
"Collateral" means any collateral granted to Administrative Agent or Lenders
pursuant to any Collateral Document.
 
"Collateral Document" means any Guaranty, the CBL Mortgage, any security deed,
mortgage, deed of trust, assignment of leases and rents, any property management
contract assignments, and any other security agreement, financing statement, or
other document, instrument or agreement creating, evidencing or perfecting
Lenders' Liens in any of the Collateral.
 
"Collateral Property" means the property described in the CBL Mortgage.
 
"Credit Agreement" means the Seventh Amended and Restated Credit Agreement dated
as of September 28, 2009 among Borrower, Wells Fargo and others, as amended from
time to time.
 
"Debt Service" means, with respect to a Person and for a given period, the sum
of the following: (a) such Person's Interest Expense for such period; (b)
regularly scheduled principal payments on Indebtedness of such Person made
during such period, other than any balloon, bullet or similar principal payment
payable on any Indebtedness of such Person which repays such Indebtedness in
full; and (c) such Person's Ownership Share of the amount of any payments of the
type described in the immediately preceding clause (b) of Unconsolidated
Affiliates of such Person.
 
"Default Rate" means the rate of interest described in the Note, which shall
accrue after the occurrence of an Event of Default which remains uncured after
any applicable grace period.
 
"Defaulting Lender"  means, at any time, any Lender at such time (a) that has
failed to make a Loan required pursuant to the terms of this Loan Agreement and
such default remains uncured after the time period specified for performance of
such obligation or, if no time period is specified, if such failure continues
for a period of five (5) Business Days after notice from the Administrative
Agent, (b) that has failed to pay to the Administrative Agent or any Lender an
amount owed by such Lender pursuant to the terms of this Loan Agreement and such
default remains uncured after the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of five (5) Business Days after notice from the
Administrative Agent, (c) for which the Federal Deposit Insurance Corporation
has been appointed receiver or conservator by a federal or state chartering
authority or otherwise pursuant to the FDI Act (12 U.S.C. § 11(c)), (d) that has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally
 
 
 

--------------------------------------------------------------------------------

 
under other agreements in which it commits to extend credit or (e) that has been
(or the entity that controls such Lender has been) deemed insolvent by a
governmental authority having regulatory authority over such Lender or becomes
subject to a bankruptcy or other similar proceeding (provided that no Lender
shall be deemed insolvent or subject to a bankruptcy or other similar proceeding
solely by virtue of any ownership interest, or the acquisition of any ownership
interest in, such Lender by a governmental authority).
 
"Derivatives Contract" means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.
 
"Derivatives Termination Value" means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).
 
"EBITDA" means, for any period, net income (loss) of the Parent and its
Subsidiaries determined on a consolidated basis for such period excluding the
following amounts (but only to the extent included in determining net income
(loss) for such period and without duplication):
 
(a) depreciation and amortization expense and other non-cash charges for such
period (less depreciation and amortization expense allocable to non-controlling
interest in Subsidiaries of the Borrower for such period);
 
(b) interest expense for such period (less interest expense allocable to
non-controlling interest in Subsidiaries of the Borrower for such period);
 
 
 

--------------------------------------------------------------------------------

 
(c) non-controlling interest in earnings of the Borrower for such period;
 
(d)   (i)  extraordinary and non-recurring net gains or losses (other than gains
or losses from the sale of outparcels of Properties), except as otherwise
provided in clause (d)(ii) below) for such period;
 
(ii)  gains or losses from the sale of outparcels and non-operating Properties
for such period (provided however, that the gains or losses from such sales of
outparcels and non-operating Properties may not exceed five percent (5%) of
EBITDA calculated prior to taking such gains or losses into account); and
 
(iii)  expense relating to the extinguishment of Indebtedness for such period;
 
(e) net gains or losses on the disposal of discontinued operations for such
period;
 
(f) expenses incurred during such period with respect to any real estate project
abandoned by the Parent or any Subsidiary in such period;
 
(g) income tax expense in respect of such period;
 
(h) the Parent's Ownership Share of depreciation and amortization expense and
other non-cash charges of Unconsolidated Affiliates of the Parent for such
period; and
 
(i) the Parent's Ownership Share of interest expense of Unconsolidated
Affiliates of the Parent for such period.
 
"Effective Date" means the date the Credit Agreement became effective.
 
"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, "Eligible Assignee"
shall not include (A) the Borrower, or (B) any Defaulting Lender (or any of
their Affiliates).
 
"Environmental Laws" means all applicable local, state or federal laws, rules or
regulations pertaining to environmental regulation, contamination or cleanup,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Resource Conservation and Recovery
Act of 1976 or any state lien or superlien or environmental cleanup statutes all
as amended from time to time.
 
"Equity Interest" means, with respect to any Person, any share of Capital Stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of Capital Stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of Capital
Stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such
 
 
 

--------------------------------------------------------------------------------

 
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, whether or not certificated and whether or not such
share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination.
 
"Equity Issuance" means any issuance or sale by a Person of any Equity Interest.
 
"Event of Default" has the meaning assigned to that phrase in Section 8.
 
"Extension of Credit" means, with respect to a Person, any of the following,
whether secured or unsecured: (a) loans to such Person, including without
limitation, lines of credit and mortgage loans; (b) bonds, debentures, notes and
similar instruments issued by such Person; (c) reimbursement obligations of such
Person under or in respect of any letter of credit; and (d) any of the foregoing
of other Persons, the payment of which such Person Guaranteed or is otherwise
recourse to such Person.
 
"Extraordinary Expenses" means any out-of-pocket expenses incurred by
Administrative Agent or any Lender in connection with the administration of the
Loan not part of its general overhead expense (whether before or after
Borrower's default), including, without limitation, counsel fees and other
expenses, or in the protection, management and preservation of the Collateral
before or after default.
 
"GAAP" means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity, including without limitation, the Securities
and Exchange Commission, as may be approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.
 
"Gross Asset Value" means, at a given time, the sum (without duplication) of the
following:
 
(a) Adjusted Asset Value at such time;
 
(b) all cash and cash equivalents of Parent and its Subsidiaries determined on a
consolidated basis as of the end of the fiscal quarter most recently ended
(excluding tenant deposits and other cash and cash equivalents the disposition
of which is restricted in any way (other than restrictions in the nature of
early withdrawal penalties));
 
(c) with respect to any Property which is under construction or the development
of which was completed during any of the four (4) fiscal quarters most recently
ended, the book value of construction in process as determined in accordance
with GAAP for all such Properties at such time (including without duplication
Parent's Ownership Share of all construction in process of Unconsolidated
Affiliates of Parent);
 
(d) the book value of all unimproved real property of Parent and its
Subsidiaries determined on a consolidated basis;
 
 
 

--------------------------------------------------------------------------------

 
(e) the purchase price paid by Parent or any Subsidiary (less any amounts paid
to Parent or such Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or other similar arrangements) as required to
be disclosed in a consolidated balance sheet (including the notes thereto) of
Parent for:
 
(i)           any Property (other than a property under development) acquired by
Parent or such Subsidiary during Parent's fiscal quarter most recently ended;
and
 
(ii)           any operating Property acquired in the immediately preceding
period of twenty four (24) consecutive months for a purchase price indicative of
a capitalization rate of less than 7.00%; provided, that if Parent or a
Subsidiary acquired such Property together with other Properties or other assets
and paid an aggregate purchase price for such Properties and other assets, then
Parent shall allocate the portion of the aggregate purchase price attributable
to such Property in a manner consistent with reasonable accounting practices;
provided further  in no event shall the aggregate of value of such operating
Properties included in the Gross Asset Value pursuant to this clause (e)(ii)
exceed $2,000,000,000.00.
 
(f) with respect to any purchase obligation, repurchase obligation or forward
commitment evidenced by a binding contract included when determining the Total
Liabilities of Parent and its Subsidiaries, the reasonably determined value of
any amount that would be payable, or property that would be transferable, to
Parent or any Subsidiary if such contract were terminated as of such date; and
 
(g) to the extent not included in the immediately preceding clauses (a) through
(f), the value of any real property owned by a Subsidiary (that is not a Wholly
Owned Subsidiary) of Borrower or an Unconsolidated Affiliate of Borrower (such
Subsidiary or Unconsolidated Affiliate being a "JV") and which property secures
Recourse Indebtedness of such JV. For purposes of this clause (g):
 
(x)           the value of such real property shall be the lesser of (A) the
Permanent Loan Estimate which would be applicable to such real property were
such property a Collateral Property and (B) the amount of Recourse Indebtedness
secured by such real property;
 
(y)           in no event shall the aggregate value of such real property
included in Gross Asset Value pursuant to this clause (g) exceed
$500,000,000.00; and
 
(z)           the value of any such real property shall only be included in
Gross Asset Value if the organizational documents of such JV provide that if,
and to the extent, such Indebtedness is paid by Borrower or a Subsidiary of
Borrower or by resort to such real property, then Borrower or a Subsidiary of
Borrower shall automatically acquire, without the necessity of any further
payment or action, all Equity Interests in such JV not owned by Borrower or any
Subsidiary.
 
"Guaranty," "Guaranteed" or to "Guarantee" as applied to any obligation means
and includes (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the
 
 
 

--------------------------------------------------------------------------------

 
ordinary course of business), directly or indirectly, in any manner, of any part
or all of such obligation, or (b) an agreement, direct or indirect, contingent
or otherwise, and whether or not constituting a guaranty, the practical effect
of which is to assure the payment or performance (or payment of damages in the
event of nonperformance) of any part or all of such obligation.
 
"Hazardous Substances" shall mean and include all hazardous and toxic
substances, wastes or materials, any pollutants or contaminants (including,
without limitation, asbestos and raw materials which include hazardous
constituents), or any other similar substances or materials which are included
under or regulated by any applicable Environmental Laws.
 
"Indebtedness" means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):
 
(a) all obligations of such Person in respect of money borrowed;
 
(b) all obligations of such Person (other than trade debt incurred in the
ordinary course of business), whether or not for money borrowed
 
(c) represented by notes payable, or drafts accepted, in each case representing
extensions of credit (but only to the extent of any outstanding balance),
 
(d) evidenced by bonds, debentures, notes or similar instruments (but only to
the extent such debt is not otherwise included in Indebtedness), or
 
(e) constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property;
 
(f) Capitalized Lease Obligations of such Person;
 
(g) all reimbursement obligations of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment);
 
(h) all Off-Balance Sheet Obligations of such Person;
 
(i) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest issued after the
Effective Date by such Person or any other Person, valued at the greater or its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;
 
(j) net obligations under any Derivative Contract (which shall be deemed to have
an amount equal to the Derivatives Termination Value thereof at such time but in
no event shall be less than zero); and
 
(k) all Indebtedness of other Persons which (i) such Person has Guaranteed or is
otherwise recourse to such Person or (ii) is secured by a Lien on any property
of such Person.
 
 
 

--------------------------------------------------------------------------------

 
"Interest Expense" means, with respect to a Person and for any period,
 
(a) the total interest expense (including, without limitation, interest expense
attributable to capitalized lease obligations) of such Person and in any event
shall include all letter of credit fees amortized as interest expense and all
interest expense with respect to any Indebtedness in respect of which such
Person is wholly or partially liable whether pursuant to any repayment, interest
carry, performance Guarantee or otherwise, plus
 
(b) to the extent not already included in the foregoing clause (a) such Person's
Ownership Share of all paid or accrued interest expense for such period of
Unconsolidated Affiliates of such Person.
 
Interest Expense allocable to minority interest in Subsidiaries of Borrower
shall be excluded from Interest Expense of Parent and its Subsidiaries when
determined on a consolidated basis.
 
“Interest Period” means a period of interest selected by the Borrower or the
Administrative Agent (if the Borrower fails to select an interest period), of
either one (1) month, with interest adjusting on the first day of the month
following expiration of the one (1) month period, or three (3) months, with
interest adjusting on the first day of the month following expiration of the
three (3) month period, or six (6) months, with interest adjusting on the first
day of the month following expiration of the six (6) months period.
 
“Internal Revenue Code” means Internal Revenue Code of the United States, as
amended from time to time.
 
"Investment" means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  Any commitment or option to
make an Investment in any other Person shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
"Issuing Lender" means First Tennessee Bank National Association, and its
successors and assigns.
 
"Lender" or "Lenders" means each financial institution from time to time party
hereto as a "Lender", together with its respective successors and permitted
assigns, as of any date of determination, holding a Revolving Commitment, a
Revolving Credit Loan, or a Participation Interest on such date; provided,
however, that the term "Lender", except as otherwise expressly provided herein,
shall not include any Lender (or its Affiliates) in its capacity as a Specified
Derivatives Provider.  With respect to matters requiring the consent or approval
of all Lenders at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and, for
 
 
 

--------------------------------------------------------------------------------

 
voting purposes only, "all Lenders" shall be deemed to mean "all Lenders other
than Defaulting Lenders".
 
"Letter of Credit Documents" means, with respect to any letter of credit issued
in connection with the Loan, collectively, any application therefor, any
certificate or other document presented in connection with a drawing under such
letter of credit and any other agreement, instrument or other document governing
or providing for (a) the rights and obligations of the parties concerned or at
risk with respect to such letter of credit or (b) any collateral security for
any of such obligations.
 
"LIBOR Rate" has the same meaning as used in the Note.
 
"Lien" as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a capitalized
lease obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the UCC or its equivalent in any
jurisdiction; and (d) any agreement by such Person to grant, give or otherwise
convey any of the foregoing.
 
"Loan" means the Revolving Credit Loan from Lenders to Borrower.
 
"Loan Agreement" means this Loan Agreement among Borrower, the Lenders and the
Administrative Agent, and any modifications, amendments, or replacements
thereof, in whole or in part.
 
"Loan Document" means this Loan Agreement, each Note, each Collateral
Document, each Letter of Credit Document and each other document or instrument
now or hereafter executed and delivered by a Loan Party or Parent in connection
with, pursuant to or relating to this Loan Agreement.
 
"Loan Party" means Borrower, Parent, and each other Person who guarantees all or
a portion of the Loan and/or who pledges any Collateral to secure all or a
portion of the Loan.
 
"LOC Commitment" means the commitment of the Issuing Lender to issue Letters of
Credit and with respect to each Lender, any commitment of such Lender to
purchase participation interests in the Letters of Credit up to such Lender's
LOC Committed Amount as specified in Schedule 2.1, as such amount may be reduced
from time to time in accordance with the provisions hereof.
 
"LOC Commitment Percentage" means, for each Lender, the percentage, if any,
identified as its LOC Commitment Percentage on Schedule 2.1, as such percentage
may be modified in connection with any assignment made in accordance with the
provisions of Section 9.
 
 
 

--------------------------------------------------------------------------------

 
"LOC Committed Amount" means an amount not to exceed the amount set forth on
Schedule 2.1.
 
"LOC Documents" means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned, or (b) any collateral security for such obligations.
 
"LOC Obligations" means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit; plus (b) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.
 
"Maximum Rate" means the maximum variable contract rate of interest which
Administrative Agent may lawfully charge under applicable statutes and laws from
time to time in effect.
 
"Mortgages" or "Mortgage" means a mortgage, deed of trust, deed to secure debt
or similar security instrument made or to be made by a Person owning real estate
or an interest in real estate granting a Lien on such real estate or interest in
real estate as security for the payment of indebtedness.
 
"Net Operating Income" means, for any Collateral Property and for the period of
twelve (12) consecutive calendar months most recently ending, the sum of the
following (without duplication):
 
(a) rents and all other revenues received in the ordinary course from such
Property (including proceeds of rent loss insurance but excluding pre-paid rents
and revenues and security deposits except to the extent applied in satisfaction
of tenants' obligations for rent); minus
 
(b) all expenses paid related to the ownership, operation or maintenance of such
Property, including without limitation, taxes and assessments, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses and
marketing expenses; minus
 
(c) an amount equal to (i) the aggregate square footage of all owned space of
such Property times (ii) $0.20; minus
 
(d) an imputed management fee in the amount of three percent (3.0%) of the
aggregate base rents and percentage rents received for such Property for such
period.
 
"Net Proceeds" means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
 
 
 

--------------------------------------------------------------------------------

 
"Newly Acquired Property" means Property acquired by Borrower, Parent and/or
their respective Subsidiaries during any fiscal quarter for which compliance
with financial covenants is being tested.
 
"Nonrecourse Indebtedness" means, with respect to a Person, an Extension of
Credit or other Indebtedness in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar customary exceptions to recourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Extension of Credit or other Indebtedness.
 
"Note" or "Notes" mean the Promissory Notes executed by the Borrower payable to
the order of the Lenders, collectively or separately, as appropriate.
 
"Off-Balance Sheet Obligations" means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of "off-balance
sheet arrangements" (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the "Management's Discussion and Analysis of Financial Condition and
Results of Operations" section of the Parent's report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).
 
"Ownership Share" means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person's relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4(i) of the Credit
Agreement, such Person's relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.
 
"Parent" means CBL & Associates Properties, Inc., a Delaware corporation and a
qualified public REIT and formerly until March 31, 1997, the sole general
partner of Borrower and shall include Parent's successors and permitted
assigns.  Parent is sometimes referred to herein as "Guarantor".
 
“Participation Interest” means a participating interest in the Loan conveyed to
another as described in Section 9.8.
 
"Permanent Loan Estimate" means, as of any date of determination and with
respect to any Collateral Property, an amount equal to (a) the trailing twelve
(12) month Net Operating Income of such Collateral Property divided by (b) the
product of (i) 1.25 and (ii) the mortgage constant for a 25-year loan bearing
interest at a per annum rate equal to the greater of: (aa) the average rate
published in the United States Federal Reserve Statistical Release (H.15) for
10-year Treasury Constant Maturities during the previous four fiscal quarters
plus 2.50% ; or (ab) 7.25%.
 
 
 

--------------------------------------------------------------------------------

 
"Permitted Encumbrances" shall mean and include:
 
(a) liens for taxes, assessments or similar governmental charges not in default
or being contested in good faith by appropriate proceedings;
 
(b) workmen's, vendors', mechanics' and materialmen's liens and other liens
imposed by law incurred in the ordinary course of business, and easements and
encumbrances which are not substantial in character or amount and do not
materially detract from the value or interfere with the intended use of the
properties subject thereto and affected thereby;
 
(c) liens in respect of pledges or deposits under social security laws, worker's
compensation laws, unemployment insurance or similar legislation and in respect
of pledges or deposits to secure bids, tenders, contracts (other than contracts
for the payment of money), leases or statutory obligations;
 
(d) any liens and security interests specifically listed and described in
Exhibit "B" hereto attached or in any exhibit describing permitted exceptions
and attached to any CBL Mortgage;
 
(e) easements and such other liens and encumbrances to which Administrative
Agent shall consent in writing as directed by the Required Lenders; and
 
(f) leases, licenses, rental agreements or other agreements for use and
occupancy of the subject property.
 
"Person" means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
 
"Proportionate Share" means each Lender's portion of the Loan or Revolving
Commitment or Letter of Credit Percentage as set forth in Schedule 2.1 hereof.
 
"Property" or "Properties"  means a parcel (or group of related parcels) of real
property developed (or to be developed) for use as regional mall or retail strip
shopping center and any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
 
"Recourse Indebtedness" means any Indebtedness other than Nonrecourse
Indebtedness.
 
"REIT" means a real estate investment trust, as defined in the Internal Revenue
Code.
 
"Related Entities" or "Related Entity" means any entity which executed a
promissory note, guaranty or mortgage, deed of trust, deed to secure debt or any
other collateral or security documents in connection with or as a part of the
Loan.
 
“Related Parties” means with respect to the Lenders, the Administrative Agent
and the Issuing Lender, their Affiliates and their partners, directors,
officers, employees, agents and advisors.
 
 
 

--------------------------------------------------------------------------------

 
"Required Lenders" means Lenders having an aggregate proportionate share in the
Loan equal to no less than 66.67%; provided that the Revolving  Commitments of,
and outstanding principal amount of Loans owing to, a Defaulting Lender shall be
excluded for purposes hereof in making a determination of Required Lenders.
 
"Restricted Payment" means any of the following:
 
(a) any dividend or other distribution, direct or indirect, on account of any
shares of any class of stock or other Equity Interest of Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock or other Equity Interest to the holders of that
class;
 
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of stock or other Equity Interest of Parent or any of its
Subsidiaries now or hereafter outstanding;
 
(c) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Subordinated Debt; and
 
(d) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock or
other Equity Interest of Parent or any of its Subsidiaries now or hereafter
outstanding.
 
"Revolving Advances" means advances of principal on the Revolving Credit Loan by
Lenders under the terms of this Loan Agreement to Borrower during the term of
the Revolving Credit Loan pursuant to Section 3.1.
 
"Revolving Commitment" means, with respect to each Lender, the commitment of
such Lender to make Revolving Credit Loans in an aggregate principal amount at
any time outstanding up to such Lender's Revolving Committed Amount as specified
in Schedule 2.1, as such amount may be reduced from time to time in accordance
with the provisions hereof.
 
"Revolving Commitment Percentage" means, for each Lender, a fraction (expressed
as a decimal) the numerator of which is the Revolving Commitment of such Lender
at such time and the denominator of which is the Aggregate Revolving Committed
Amount at such time.  The Revolving Commitment Percentages are set out on
Schedule 2.1.
 
"Revolving Committed Amount" means the amount of each Lender's Revolving
Commitment as specified in Schedule 2.1, as such amount may be reduced from time
to time in accordance with the provisions hereof.
 
"Revolving Credit Loan" means the Borrower's indebtedness owed to Lenders
pursuant to Section 2 of this Loan Agreement.
 
"Senior Officer" means the Chairman, Vice Chairman, President, an Executive Vice
President, Executive Vice President-Finance, Senior Vice President-Real Estate
Finance,
 
 
 

--------------------------------------------------------------------------------

 
 Executive Vice President–Accounting, Controller and Chief Financial Officer of
Borrower or Parent.
 
"Specified Derivatives Provider" means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.
 
"Subordinated Debt" means Indebtedness for money borrowed of Borrower or any of
its Subsidiaries that is subordinated in right of payment and otherwise to the
Advances (as such term is defined in the Credit Agreement) and the other
Obligations (as such term is defined in the Credit Agreement) in a manner
satisfactory to Administrative Agent, in its sole and absolute discretion.
 
"Subsidiary" or "Subsidiaries" means, for any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
 
"Tangible Net Worth" means, as of a given date, the stockholders' equity of
Parent and its Subsidiaries determined on a consolidated basis plus (x)
increases in accumulated depreciation accrued after September 30, 2002 and (y)
minority interests in Borrower minus (to the extent reflected in determining
stockholders' equity of Parent and its Subsidiaries): (a) the amount of any
write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired (but excluding any such write-up for purchase price adjustments
of acquisition properties based on GAAP), and (b) all amounts appearing on the
assets side of any such balance sheet for assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.
 
"Termination Date of Revolving Credit Loan" shall mean the earlier of (a) June
1, 2012, or in the event that any of the Lenders and Borrower shall hereafter
mutually agree in writing that the Revolving Credit Loan and any such extending
Lenders' several commitments hereunder shall be extended to another date, such
other date, or (b) the date as of which Borrower shall have terminated Lenders'
several commitments under the provisions of Section 2.5 hereof.
 
"Total Liabilities" means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication and whether or not a liability under GAAP)
all of the following:
 
(a) all letter of credits of such Person;
 
(b) all purchase and repurchase obligations and forward commitments evidenced by
binding contracts, including forward equity commitments and contracts to
purchase real property, reasonably determined to be owing under any such
contract assuming such contract were terminated as of such date;
 
 
 

--------------------------------------------------------------------------------

 
(c) all quantifiable contingent obligations of such Person including, without
limitation, all Guarantees of Indebtedness by such Person and exposure under
swap agreements;
 
(d) all Off-Balance Sheet Obligations of such Person and the Ownership Share of
the Off-Balance Sheet Obligations of Unconsolidated Affiliates of such Person;
 
(e) all Indebtedness of Subsidiaries of such Person, provided that Indebtedness
of a Subsidiary that is not a Wholly Owned Subsidiary shall be included in Total
Liabilities only to the extent of Borrower's Ownership Share of such Subsidiary
(unless Borrower or a Wholly Owned Subsidiary of Borrower is otherwise obligated
in respect of such Indebtedness); and
 
(f) such Person's Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.
 
For purposes of this definition:
 
(1)        Total Liabilities shall not include Indebtedness with respect to
letters of credit if, and to the extent, such letters of credit are issued
 
(i)           to secure obligations to municipalities to perform work in
connection with construction of projects, such exclusion under this clause (i)
to be to the extent there are reserves for such obligations under the
construction loan for the applicable project;
 
(ii)           in support of permanent loan commitments, in lieu of a deposit;
 
(iii)           as a credit enhancement for Indebtedness incurred by an
Subsidiary of Borrower, but only to the extent such Indebtedness is already
included in Total Liabilities; or
 
(iv)           as a credit enhancement for Indebtedness incurred by a Person
which is not an Affiliate of Borrower, such exclusion under this clause (iv) to
be to the extent of the value of any collateral provided by such Person to
secure such letter of credit.
 
(2)        obligations under short-term repurchase agreements entered into as
part of a cash management program shall not be included as Total Liabilities;
 
(3)         all items included in line item "Accounts Payable and Accrued
Liabilities" under the category of "Liabilities and Shareholder's Equity" in the
Consolidated Balance Sheets included in Parent's Form 10-Q or Form 10-K (or
their equivalent) filed with the SEC shall not be included as Total Liabilities.
 
"UCC" means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
 
"Unconsolidated Affiliate" means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements
 
 
 

--------------------------------------------------------------------------------

 
of such Person on an equity basis of accounting and whose financial results
would not be consolidated under GAAP with the financial results of such Person
on the consolidated financial statements of such Person.
 
"Wells Fargo" means Wells Fargo Bank, National Association.
 
"Wholly Owned Subsidiary" means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors' qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.
 
1.2   Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the financial statements
required to be delivered from time to time pursuant to Section 6.5 hereof.
 
SECTION 2: COMMITMENT; FUNDING AND TERMS OF REVOLVING CREDIT LOAN
 
2.1   The Commitment.
 
(a)   The Commitment. Subject to the terms and conditions herein set out, from
the Closing Date until the Termination Date of Revolving Credit Loan, each
Lender severally agrees to make Revolving Credit Loans in dollars to the
Borrower from time to time in the amount of such Lender's Revolving Commitment
Percentage for the purposes hereinafter set forth; provided that (a) with regard
to the Lenders collectively, the sum of the aggregate principal amount of
outstanding Revolving Credit Loans plus LOC Obligations shall not exceed the
lesser of (i) One Hundred Five Million Dollars ($105,000,000.00), (ii) the
Borrowing Base, or (iii) the Permanent Loan Estimate; and (b) with regard to
each Lender individually, the sum of the aggregate principal amount of such
Lender's Revolving Commitment Percentage of outstanding Revolving Credit Loans
plus such Lender's Revolving Commitment Percentage of LOC Obligations shall not
exceed such Lender's Revolving Committed Amount.
 
(b)   Revolving Credit Loan Borrowings.
 
(i) Notice of Borrowing.  The Borrower shall request a Revolving Credit Loan
borrowing by written notice (or telephone notice promptly confirmed in writing)
to the Administrative Agent not later than 10:00 a.m. on the Business Day of the
requested borrowing.  Each such request for borrowing shall be irrevocable and
shall specify (A) that a Revolving Credit Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), and (C) the aggregate
principal amount to be borrowed.  If the Borrower shall fail to specify in any
such notice of borrowing an applicable Interest Period, then such notice shall
be deemed to be a request for an Interest Period of one (1) month.  The
Administrative Agent shall give notice to each Lender promptly upon receipt of
each notice of borrowing pursuant to this Section 2.1(b)(i), the contents
thereof and each such Lender's share of any borrowing to be made pursuant
thereto.
 
 
 

--------------------------------------------------------------------------------

 
(ii) Minimum Amounts.  Each Revolving Credit Loan shall be in a minimum
aggregate principal amount of $1,000,000 and integral multiples of $1,000,000 in
excess thereof (or the remaining Aggregate Revolving Committed Amount, if less).
 
(iii) Advances.  Each Lender will make its Revolving Commitment Percentage of
each Revolving Credit Loan borrowing available to the Administrative Agent for
the account of the Borrower at the office of the Administrative Agent specified
in Section 13.2, or at such other office as the Administrative Agent may
designate in writing, by noon on the date specified in the applicable notice of
borrowing in dollars and in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the account designated by the Borrower with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.
 
2.2   The Notes and Interest.  The Revolving Credit Loan shall be evidenced by
promissory notes of Borrower payable to the order of each Lender in the
aggregate principal amount of each Lender's Revolving Commitment, in form
substantially the same as the copy of the Note, attached hereto as Exhibit
"C."  The entire aggregate principal amount of the Revolving Credit Loan shall
be due and payable on the Termination Date of Revolving Credit Loan.  The unpaid
principal balances of the Revolving Credit Loan shall bear interest from the
Closing Date, and any future date when an advance under the Loan is made, on
disbursed and unpaid principal balances (calculated on the basis of a year of
365 or 366 days as is appropriate) at a rate per annum as specified in the
Note.  Said interest shall be payable monthly on the fifth (5th) day of each
month.  Administrative Agent shall mail to Borrower a billing notice at least
ten (10) days prior thereto setting forth the payment amount next due, but any
failure to send such notice shall not relieve Borrower of the obligation to pay
accrued interest.  The final installment of interest, together with the entire
outstanding principal balance of the Revolving Credit Loan, shall be due and
payable on the Termination Date of Revolving Credit Loan.  The first selection
of the one (1) month, three (3) months, six (6) months, or LIBOR Rate shall be
made by Borrower on or prior to the date of the Notes and each selection
thereafter shall be made at least twenty-four (24) hours prior to the end of the
then applicable interest rate period.  Borrower may not ever select a rate
period which exceeds the Termination Date of the Revolving Credit Loan.  In the
event funding at the LIBOR Rate is not available as a matter of law, funding to
the extent allowed hereunder shall be at the Base Rate; however, the interest
rate shall never be less than four and fifty hundredths percent (4.50%) per
annum.)
 
2.3   Commitment Fee/Servicing Fee/ Other Fees.  (a) On the Closing Date,
Borrower will pay Administrative Agent (in addition to the commitment fees it
has previously paid) an additional commitment/extension fee of Five Hundred
Twenty Five Thousand and No/100 Dollars ($525,000.00).  In addition to the
commitment/extension fee, on each June 1, Borrower shall pay to Administrative
Agent a servicing fee in the amount of Forty Thousand and NO/100 Dollars
($40,000.00) for Administrative Agent's services in connection with
administering the Loan with the Lenders.  The servicing fee shall belong solely
to Administrative Agent and the other Lenders shall have no interest
therein.  Borrower agrees that the commitment fees and servicing fee are fair
and reasonable considering the condition of the money market, the
creditworthiness of Borrower, the interest rate to be paid, and the nature of
the security for the Loan.  It is expressly understood and agreed that any
commitment fees
 
 
 

--------------------------------------------------------------------------------

 
collected from the Borrower by Administrative Agent shall be disbursed by the
Administrative Agent to the Lenders in proportion to Lenders' Proportionate
Share.
 
(b) Notwithstanding anything herein to the contrary, it is expressly understood
and agreed that (i) any fees charged to and paid by the Borrower to the
Administrative Agent with respect to letters of credit issued for the account of
the Borrower (including, without limitation, preparation fees, amendment fees,
cancellation fees, cable fees, postage, transfer fees, and other similar fees)
shall belong solely to the Administrative Agent, and no other Lender shall have
rights therein; (ii) any commissions charged to and paid by the Borrower in
connection with the issuance of letters of credit shall belong solely to the
Administrative Agent, unless and until a draw is made under any letter of credit
at which time and when each Lender remits to Administrative Agent its
Proportionate Share of the draw, Administrative Agent shall remit to each Lender
its Proportionate Share of any commission paid to Administrative Agent by
Borrower with respect to each letter of credit.
 
2.4   Borrowings under, Prepayments or Termination of the Revolving Credit
Loan.  Borrower may, at its option, from time to time, subject to the terms and
conditions of this Loan Agreement, without penalty, borrow, repay and reborrow
amounts under the Notes, and principal payments received shall be distributed by
Administrative Agent to each Lender its Proportionate Share of such payments in
accordance with Section 9.2.
 
By notice to Lenders in writing, Borrower shall be entitled to terminate, in
their entirety, Lenders' several commitments to make further advances on the
Revolving Credit Loan; and provided that the Revolving Credit Loan and all
interest and all other obligations of Borrower to Lenders arising hereunder
shall have been paid in full, Administrative Agent shall thereupon at Borrower's
request release its security interest in all of Borrower's Property securing the
Revolving Credit Loan.
 
2.5   Substitution of Collateral.  Upon Administrative Agent's prior written
approval, which approval must be at the direction of the Lenders pursuant to
Section 9.1 (a), Borrower may substitute collateral originally provided for the
Revolving Credit Loan for collateral of equal or greater value but such
substituted collateral must be acceptable to each Lender and acceptance thereof
is solely within the discretion of the Lenders, as evidenced by written notice
to Borrower from Administrative Agent.
 
2.6   Intentionally Deleted.
 
2.7   Secondary Financing by Parent.  Parent was formerly the general partner of
Borrower.  It is also a real estate investment trust.  In the event Parent does
any additional offering of its securities, if required by Administrative Agent,
as directed by the Required Lenders, it will apply no less than 75% net of
expenses of the monies received from such offering for the benefit of Borrower
and will not use that percentage of funds so received to capitalize or otherwise
fund any other new partnerships or entities that are not affiliates of Borrower.
 
2.8   Issuance of Letters of Credit.  To the extent that letters of credit are
requested by Borrower to be issued in connection with the Loan, Borrower agrees
to execute and deliver to Issuing Lender any documents reasonably requested by
Issuing Lender related to the issuance of
 
 
 

--------------------------------------------------------------------------------

 
the letters of credit, including but not limited to Issuing Lender's standard
form of reimbursement agreement.  The letters of credit shall not have an expiry
date beyond the maturity date of the Notes.  Subject to compliance with the
other terms and provisions of this Loan Agreement, up to Twenty Million Dollars
($20,000,000.00) of the Loan may be used for issuance of letters of credit for
any purpose acceptable to Issuing Lender.  While the face amount of the letters
of credit shall be counted against availability under the Loan as described in
Section 2.1, such amounts shall only be deemed actual Loan advances when the
letter of credit is drawn upon.
 
SECTION 3: REQUIRED PAYMENTS, PLACE OF PAYMENT, ETC.
 
3.1   Required Repayments.  In the event that the outstanding aggregate
principal balance of the Revolving Credit Loan including outstanding letters of
credit, shall at any time exceed the Borrowing Base, upon discovery of the
existence of such excess borrowings, Borrower shall, within ninety (90) days
from the date of such discovery, make a principal payment which will reduce the
outstanding principal balance of the Revolving Credit Loan to an amount which
does not exceed the Borrowing Base and/or at Borrower's option provide
Administrative Agent and the Lenders, with additional collateral for the
Revolving Credit Loan of a value and type reasonably satisfactory to
Administrative Agent and the Lenders which additional collateral shall be at a
minimum sufficient to secure the then outstanding balance of the Loan (after
credit for any principal reduction payment received from Borrower, if any), and
if Borrower intends to request additional advances under the Loan, the
additional collateral shall include collateral, deemed sufficient in
Administrative Agent's discretion, to secure the One Hundred Five Million
Dollars ($105,000,000.00) credit line limitation, thereafter permitting Borrower
to obtain additional advances in the manner and to the extent provided under the
terms of this Loan Agreement.
 
In addition and during such ninety (90) day period or until the principal
payment or satisfactory collateral is received, whichever is less, Borrower will
not make any additional requests for advances under the Revolving Credit
Loan.  Once calculated, the Borrowing Base shall remain effective until the next
Borrowing Base calculation date as provided in Section 1 of this Loan Agreement.
 
3.2   Place of Payments.  All payments of principal and interest on the
Revolving Credit Loan and all payments of fees required hereunder shall be made
to Administrative Agent, at its address listed in Section 13.2 of this Loan
Agreement in immediately available funds.
 
3.3   Payment on Non-Business Days.  Whenever any payment of principal, interest
or fees to be made on the indebtednesses evidenced by this Loan Agreement and
the Notes shall fall due on a Saturday, Sunday or public holiday under the laws
of the State of Tennessee, such payment shall be made on the next succeeding
Business Day.
 
SECTION 4: CONDITIONS OF LENDING
 
4.1   Conditions Precedent to Closing and Funding Initial Advance.  The
obligation of Lenders to fund the initial Revolving Credit Loan Advance after
the date of this Loan Agreement is subject to the condition precedent that
Administrative Agent and the Lenders shall have received, on or before the
Closing Date, all of the following in form and substance satisfactory to the
Administrative Agent and the Lenders.
 
 
 

--------------------------------------------------------------------------------

 
(a) This Loan Agreement.
 
(b) The Notes.
 
(c) The CBL Mortgage, together with a title commitment from a title insurance
company acceptable to Administrative Agent, providing for the issuance of a
mortgagee's loan policy insuring the lien of the CBL Mortgage, in form,
substance and amount satisfactory to Administrative Agent, containing no
exceptions which are unacceptable to Administrative Agent, and containing such
endorsements as Administrative Agent may require.
 
(d) Current financial statements of Borrower in form satisfactory to
Administrative Agent and the Lenders.
 
(e) Copies of the limited partnership agreements, certificates of limited
partnership, charters, bylaws, articles of organization and operating agreements
for all Loan Parties and Related Entities (which Administrative Agent
acknowledges it has previously received), and all amendments thereto, and
current certificates of existence and certificates of authority for all Loan
Parties and Related Entities.
 
(f) Copies of corporate resolutions of Borrower's general partner, and all Loan
Parties and Related Entities.
 
(g) The opinion of counsel for all Loan Parties and Related Entities, that the
transactions herein contemplated have been duly authorized by all requisite
corporate, partnership and/or limited liability company authority, that this
Loan Agreement and the other instruments and documents herein referred to have
been duly authorized, validly executed and are in full force and effect, and
pertaining to such other matters as Administrative Agent and the Lenders may
require.
 
(h) A certificate from an insurance company, satisfactory to Administrative
Agent, setting forth the information concerning insurance which is required by
Section 6.3 of this Loan Agreement; or, if Administrative Agent shall so
require, certified copies of the original insurance policies evidencing such
insurance, all of which Administrative Agent acknowledges it has previously
received.
 
(i) Environmental audits of the properties described in the CBL Mortgage, to the
extent they have not been previously provided to Administrative Agent.
 
(j) Surveys of the College Square, Walnut Square and Shoppes at Hamilton Place
property subject to the CBL Mortgage, indicating the location of all building
lines, easements (visible, reflected in the public records or otherwise) and any
existing improvements or encroachments, which surveys shall contain no set of
facts objectionable to Administrative Agent and shall be accompanied by
Administrative Agent's usual survey certificate.
 
(k) Copies of the Appraisals of the real estate described in Exhibit "A"
attached hereto.
 
(l) The Guaranty Agreement of Parent guarantying the Loan (the "Guaranty
Agreements").
 
 
 

--------------------------------------------------------------------------------

 
(m) All the items and information shown on the Checklist for Closing, a copy of
which is attached hereto and marked Exhibit "D".
 
4.2   Conditions Precedent to All Revolving Credit Loan Advances.  The
obligation of Lenders to make Revolving Credit Advances pursuant hereto
(including the initial advance at the Closing Date) shall be subject to the
following additional conditions precedent:
 
(a) Borrower shall have furnished to Administrative Agent a written request
stating the amount of Revolving Credit Advance requested together with the
intended use of the advance.
 
(b) Borrower and all Related Entities shall not be in default of any of the
terms and provisions hereof or of any instrument or document now or at any time
hereafter evidencing or securing all or any part of the Revolving Credit Loan
indebtednesses.
 
(c) Each of the Warranties and Representations of Borrower, as set out in
Section 5 hereof shall remain true and correct in all material respects or, in
the case of Warranties and Representations of Borrower already qualified by
materiality, in all respects, as of the date of such Loan advance.
 
(d) Each Guaranty Agreement shall be and remain in full force and effect.
 
(e) Within ninety (90) days after each January 1 and within forty-five (45) days
after each July 1, April 1 and October 1, Borrower shall furnish to
Administrative Agent a Non-Default Certificate executed by a duly authorized
officer of Borrower, in the form of Exhibit "E" attached hereto.
 
(f) If required by Administrative Agent, Borrower shall have furnished to
Administrative Agent an updated and current title report with respect to the
property or properties covered by any CBL Mortgage held by Administrative
Agent.  If any lien shall have been placed on the property subsequent to the
date of this Loan Agreement or the applicable CBL Mortgage, other than liens in
favor of Administrative Agent, no additional advances shall be made.
 
SECTION 5: REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants that:
 
5.1   Partnership/Limited Liability Company Status.  Borrower is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware; it has the power and authority to own its properties
and assets and is duly qualified to carry on its business in every jurisdiction
wherein such qualification is necessary.  The Lakes Mall, LLC is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Michigan; it has the authority to own its properties
and assets and is duly qualified to carry on its business in every jurisdiction
wherein such qualification is necessary.  CBL Morristown, Ltd. is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Tennessee; it has the authority to own its properties and assets
and is duly qualified to carry on its business in every jurisdiction wherein
such qualification is necessary.  The Lakes Mall, LLC is a wholly owned
subsidiary of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
Walnut Square Associate Limited Partnership is a wholly owned subsidiary of
Borrower.  CBL Morristown, Ltd. is a wholly owned subsidiary of
Borrower.  Citadel Mall DSG, LLC is a wholly owned subsidiary of
Borrower.  Laredo/MDN II Limited Partnership is a wholly owned subsidiary of
MDN/Laredo GP II, LLC which is a wholly owned subsidiary of Borrower.  The
Shoppes at Hamilton Place, LLC is a wholly owned subsidiary of Jarnigan Road
Limited Partnership which is a 91% owned subsidiary of Borrower.
 
5.2   Power and Authority.  The execution, delivery and performance of the Loan
Agreement, the Note, the CBL Mortgage, and the other loan and collateral
documents executed pursuant hereto by Borrower and all Related Entities have
been duly authorized by all requisite action and, to the best of Borrower's
knowledge, will not violate any provision of law, any order of any court or
other agency of government, the limited partnership agreements, charter, bylaws
or limited liability company agreements of Borrower, or any Related Entity, any
provision of any indenture, agreement or other instrument to which Borrower, or
any Related Entity is a party, or by which Borrower's, and all Related Entities'
respective properties or assets are bound, or be in conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of Borrower, or any Related
Entities, except for liens and other encumbrances provided for and securing the
indebtedness covered by this Loan Agreement.
 
5.3   Financial Condition.
 
(a)   (i) Parent and Borrower's consolidated balance sheets for the fiscal year
ended as of December 31, 2009, and the related consolidated statements of
operations and Consolidated statements of cash flows for the year then ended
filed with the SEC in the Forms 10-Q and 10-K (or their equivalents), and (ii)
the unaudited interim consolidated balance sheet of Borrower for March 31, 2010,
and the related consolidated statements of operations and consolidated
statements of cash flows for the period then ended, a copy of each of which has
been furnished to Administrative Agent (and furnished by Administrative Agent to
the Lenders), together with any explanatory notes therein referred to and
attached thereto, are correct and complete and fairly present the financial
condition of Parent and Borrower as at the date of said balance sheets and the
results of its operations for said periods and as of the date of closing of this
Loan Agreement and related transactions, respectively.  All such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis maintained through the period involved.
 
(b) Since March 31, 2010, there has been no substantial adverse change in the
business, properties, condition (financial or otherwise), or results of
operations of Borrower.
 
(c)   (i) The audited balance sheet of Parent for the fiscal year ended on
December 31, 2009, the unaudited balance sheet of Parent for the period ended
December 31, 2009, and the related statements of operations and of cash flows
for the year ended 2009 and the period ended December 31, 2009, a copy of which
has been furnished to Administrative Agent (and furnished by Administrative
Agent to the Lenders), together with any explanatory notes therein referred to
and attached thereto, are correct and complete and fairly present the financial
condition of Parent as at the date of said balance sheets and the results of its
operations for said periods and as of the date of closing of this Loan Agreement
and related transactions, respectively.  All such financial
 
 
 

--------------------------------------------------------------------------------

 
statements have been prepared in accordance with GAAP applied on a consistent
basis maintained through the period involved.
 
(d) Since December 31, 2009, there has been no substantial adverse change in the
business, properties, condition (financial or otherwise), or results of
operations of Parent.
 
(e) The warranties and representations made in this Section 5.3 are and were
made as of the date of this Loan Agreement and any violation thereof shall be
determined as of that date.
 
5.4   Title to Assets.  Borrower and all Related Entities have good and
marketable title to all its properties and assets reflected on the most recent
balance sheet furnished to Administrative Agent (and furnished by Administrative
Agent to the Lenders) subject to the Permitted Encumbrances with respect to the
properties described in the CBL Mortgages and subject to all encumbrances,
whether of record or not, with respect to all other properties.
 
5.5   Litigation.  There is no action, suit or proceeding at law or in equity or
by or before any governmental instrumentality or other agency now pending, or,
to the knowledge of Borrower threatened against or affecting Borrower or any
Related Entity, or any properties or rights of Borrower or any Related Entities,
which, if adversely determined, would materially adversely affect the financial
or any other condition of Borrower or any Related Entity except as set forth in
Exhibit "F" attached hereto.  With respect to the materialmen's lien litigation
involving The Lakes Mall, Borrower agrees at Administrative Agent's request
(which request may be at the direction of the Required Lenders), Borrower will
cause the materialmen's lien to be bonded off promptly and to the satisfaction
of Administrative Agent.
 
5.6   Taxes.  Borrower has filed or caused to be filed all federal, state or
local tax returns which are required to be filed, and has paid all taxes as
shown on said returns or on any assessment received by it, to the extent that
such taxes have become due, except as otherwise permitted by the provisions
hereof.
 
5.7   Contracts or Restrictions.  In Borrower's opinion, Borrower and the
Related Entities are not a party to any agreement or instrument or subject to
any partnership agreement or limited liability company or corporate restrictions
adversely affecting its business, properties or assets, operations or condition
(financial or otherwise) other than this Loan Agreement, other bank loan or
property partnership agreements that contain certain restrictive covenants or
other agreements entered into in the ordinary course of business.
 
5.8   No Default.  No material default has occurred and not been waived under
any agreement or instrument to which it is a party beyond the expiration of any
applicable notice and cure period, which default if not cured would materially
and substantially affect the financial condition, property or operations of
Borrower or any Related Entity.  For the purposes of this Paragraph 5.8,
monetary defaults specifically excepted under the provisions of Paragraph 8.2
(which excludes non-recourse debt) below shall not be deemed material defaults.
 
5.9   Patents and Trademarks.  Borrower and all Related Entities possess all
necessary patents, trademarks, trade names, copyrights, and licenses necessary
to the conduct of its businesses.
 
 
 

--------------------------------------------------------------------------------

 
5.10   ERISA.  To the best of Borrower's knowledge and belief, Borrower and all
Related Entities are in compliance with all applicable provisions of the
Employees Retirement Income Security Act of 1974 ("ERISA") and all other laws,
state or federal, applicable to any employees' retirement plan maintained or
established by it.
 
5.11   Hazardous Substances.  To the best knowledge of Borrower, no Hazardous
Substances are unlawfully located on or have been unlawfully stored, processed
or disposed of on or unlawfully released or discharged (including ground water
contamination) from any property owned by Borrower and/or any Related Entity
which is encumbered by the CBL Mortgage and no above or underground storage
tanks exist unlawfully on such property.  No private or governmental lien or
judicial or administrative notice or action related to Hazardous Substances or
other environmental matters has been filed against any property which, if
adversely determined, would materially adversely affect the business, operations
or the financial condition of Borrower and/or any Related Entity except as set
forth in Exhibit "F" attached hereto.
 
5.12   Ownership of Borrower.  As of the date hereof, CBL Holdings I owns an
approximate 1.06% general partner interest in Borrower and CBL Holdings II owns
a 71.59% limited partner interest in Borrower.  Borrower has no other general
partners.  As of the date hereof, Parent does not own a direct interest in
Borrower; however, it owns 100% of the stock of  CBL Holdings I and CBL Holdings
II.  As of the date hereof, CBL & Associates, Inc., and officers and key
employees of Borrower's Affiliates own an approximate 9.81% limited partner
interest in Borrower.  As of the date hereof, CBL & Associates Management, Inc.
owns no interest in Borrower.  As of the date hereof, Richard E. Jacobs Group,
Inc. owns an approximate 12.06% limited partner interest in Borrower and other
investors own an approximate 5.48% limited partner interest in Borrower.  As of
the date hereof Borrower and its Affiliates own 100% of the partnership
interests in Walnut Square Associates Limited Partnership, Laredo/MDN II Limited
Partnership and CBL Morristown, Ltd.; and 100% of the limited liability company
interests of The Lakes Mall and Citadel Mall DSG, LLC.  As of the date hereof,
Jarnigan Road Limited Partnership is owned 91% by Borrower, 1% by Development
Options, Inc. and 8% by Lewis H. Conner, Jr.  As of the date hereof, Jarnigan
Road Limited Partnership owns 100% of the limited liability company interests of
The Shoppes at Hamilton Place, LLC.
 
5.13   Intentionally Deleted.
 
5.14   Outstanding Balance on Note.  The outstanding unpaid principal balance of
the Revolving Credit Loan as of October 29, 2010 was $1,000,000.00, and the
undisbursed amount of the Revolving Credit Loan is $104,000,000.00 as of October
29, 2010, subject to the cap described in this Loan Agreement, and no defenses
or offsets exist against the holder of the Revolving Credit Loan or otherwise.
 
5.15   Margin Stock; Investment Company.  Neither Borrower nor any of its
Subsidiaries owns any “Margin Stock” (as such term is defined in Regulation U of
the Board of Governors of the United States Federal Reserve System).  Neither
Borrower nor any of its Subsidiaries is subject to regulation under the Federal
Power Act or the Investment Company Act of 1940 or under any other federal or
state statute or regulation which may limit its ability to incur indebtedness or
which may otherwise render all or any portion of the Revolving Credit Loans
unenforceable.  Neither Borrower nor any of its Subsidiaries is a “registered
investment
 
 
 

--------------------------------------------------------------------------------

 
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.
 
5.16   Anti-Terrorism.  Neither Parent, Borrower nor any of their Subsidiaries
nor any Related Entity is or has been designated, or is owned or controlled by,
a "suspected terrorist" as defined in Executive Order 13224, which prohibits
transactions with terrorists and terrorist organizations.  To the extent
applicable, each of Parent, Borrower and their respective Subsidiaries is in
compliance in all material respects, with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act.  No part of the proceeds of the Revolving Credit Loans will be used,
directly or indirectly, for any payments to any governmental office or employee,
political party, official of a political party, candidate for political office
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
 
SECTION 6: AFFIRMATIVE COVENANTS OF BORROWER
 
Borrower covenants and agrees that from the date hereof and until payment in
full of the principal of and interest on indebtednesses evidenced by this Loan
Agreement and the Notes, unless Administrative Agent shall otherwise consent in
writing, as directed by the Required Lenders, Borrower will and will cause all
Related Entities to:
 
6.1   Business and Existence.  Perform all things necessary to preserve and keep
in full force and effect its respective existence, rights and franchises, comply
with all laws applicable to it and continue to conduct and operate its business
in a sound and prudent manner.
 
6.2   Maintain Property.  Maintain, preserve, and protect all leases,
franchises, and trade names and preserve all of its properties used or useful in
the conduct of its business in a sound and prudent manner, keep the same in good
repair, working order and condition, ordinary wear and tear excepted, and from
time to time make, or cause to be made, all needed and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly conducted at all times.
 
6.3   Insurance.
 
(a) With respect to all of the Property which serves as collateral for the Loan,
at all times maintain in some company or companies (having a Best's rating of
A-:XI or better) approved by Administrative Agent:
 
(i)   Comprehensive public liability insurance covering claims for bodily
injury, death, and property damage, with minimum limits satisfactory to
Administrative Agent, but in any event not less than those amounts customarily
maintained by companies in the same or substantially similar business;
 
 
 

--------------------------------------------------------------------------------

 
(ii)    Business interruption insurance and/or loss of rents insurance in a
minimum amount specified by Administrative Agent, with loss payable clause in
favor of Administrative Agent;
 
(iii)   Hazard insurance insuring all the Property which serves as collateral
for the Loan against loss by fire (with extended coverage) and against such
other hazards and perils (including but not limited to loss by windstorm, hail,
explosion, riot, aircraft, smoke, vandalism, malicious mischief and vehicle
damage) as Administrative Agent, in its sole discretion, shall from time to time
require, all such insurance to be issued in such form, with such deductible
provision, and for such amount as shall be satisfactory to Administrative Agent,
with loss payable clause in favor of Administrative Agent.  Administrative Agent
is hereby authorized and empowered, at its option, to adjust or compromise any
loss under any such insurance policies and to collect and receive the proceeds
from any such policy or policies as provided in the CBL Mortgage; and   
 
(iv)   Such other insurance as Administrative Agent or a Lender may, from time
to time, reasonably require by notice in writing to Borrower.
 
(b) All required insurance policies shall provide for not less than thirty (30)
days' prior written notice to Administrative Agent of any cancellation,
termination, or material amendment thereto; and in all such liability insurance
policies, Administrative Agent (on behalf of the Lenders) shall be named as an
additional insured.  Each such policy shall, in addition, provide that there
shall be no recourse against Administrative Agent or the Lenders for payment of
premiums or other amounts with respect thereto.  Hazard insurance policies shall
contain the agreement of the insurer that any loss thereunder shall be payable
to Administrative Agent for distribution to the Lenders notwithstanding any
action, inaction or breach of representation or warranty by Borrower or any
Related Entity.  Borrower will deliver to Administrative Agent (for
Administrative Agent’s distribution to the Lenders) original or duplicate
policies of such insurance, or satisfactory certificates of insurance, and, as
often as Administrative Agent (or Lenders through Administrative Agent), may
reasonably request, a report of a reputable insurance broker with respect to
such insurance.  Any insurance proceeds received by Administrative Agent shall
be applied upon the indebtednesses, liabilities, and obligations of Borrower to
the Lenders in accordance with Section 9.2 (whether matured or unmatured) or, at
the option of the Required Lenders, released to Borrower.
 
6.4   Obligations, Taxes and Liens.  Pay all of its indebtednesses and
obligations in accordance with normal terms and practices of its business and
pay and discharge or cause to be paid and discharged all taxes, assessments, and
governmental charges or levies imposed upon it or upon any of its income and
profits, or upon any of its properties, real, personal or mixed, or upon any
part thereof, before the same shall become in default, as well as all lawful
claims for labor, materials, and supplies which otherwise, if unpaid, might
become a lien or charge upon such properties or any part thereof; provided,
however, that Borrower and Related Entities shall not be required to pay and
discharge or to cause to be paid and discharged any such indebtedness,
obligation, tax, assessment, trade payable, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings
satisfactory to Administrative Agent, and Administrative Agent
 
 
 

--------------------------------------------------------------------------------

 
shall be furnished, if Administrative Agent shall so request, bond or other
security protecting it against loss in the event that such contest should be
adversely determined.  In addition, Borrower shall immediately pay, upon the
request of Administrative Agent (which may be at the direction of the Required
Lenders), all mortgage and/or intangible taxes and/or penalties payable to
government officials with respect to any CBL Mortgage and/or the Note or, if
Administrative Agent has elected to pay same (at the direction of the Required
Lenders), Borrower shall immediately reimburse Administrative Agent therefor
(who shall in turn reimburse the Lenders); provided, however Borrower shall not
be required to pay so long as Borrower or any Related Entity is contesting the
tax and/or penalties in good faith and through continuous and appropriate
proceedings but Borrower shall be required to reimburse the Administrative Agent
or any Lender to the extent Administrative Agent or any Lender has made any
payment.
 
6.5   Financial Reports and Other Data.  Furnish to Administrative Agent for
distribution to the Lenders as soon as available: (a) and in any event within
ninety (90) days after the end of each fiscal year of Borrower, an unqualified
audit as of the close of such fiscal year of Borrower, including a consolidated
balance sheet and consolidated statements of operations and consolidated
statements of cash flows together with the unqualified audit report and opinion
of Deloitte & Touche, LP, Certified Public Accountant, or other independent
Certified Public Accountant which is widely recognized and of good national
repute or which is otherwise acceptable to Administrative Agent and the Lenders,
showing the financial condition of Borrower at the close of such year and the
results of operations during such year; and, (b) within forty-five (45) days
after the end of each fiscal quarter, (i) Parent's consolidated balance sheet,
consolidated statement of income and retained earnings and consolidated
statements of changes, each prepared in accordance with GAAP, not audited but
certified by the Chief Executive Officer or the Chief Financial Officer or
Controller or a Senior Vice President or Vice President of Accounting of Parent,
such balance sheets to be as of the end of such quarter and such consolidated
statements to be for the period from the beginning of said year to the end of
such quarter, in each case subject only to audit and year-end adjustment and the
preparation of required footnotes, provided however, if Parent files a Form 10-Q
(or its) with the SEC then the financial statements described above shall be
provided to Administrative Agent for distribution to the Lenders within five (5)
days of that filing; (ii) a Non-Default Certificate in the form prescribed on
Exhibit "E" attached hereto and made a part hereof; and (iii) a Borrowing Base
Certificate; and, (c) within forty-five (45) days after the end of each fiscal
quarter, rent rolls and operating statements related to the properties described
in the CBL Mortgage; (d) simultaneously with the inclusion of Net Operating
Income (loss) from Newly Acquired Property in any financial calculation provided
for in this Loan Agreement, certification, in a form acceptable to
Administrative Agent, of the purchase price for such Newly Acquired Property and
a current rent roll and a current income and expense statement, similar to those
described above, not audited but certified by the Chief Financial Officer or
Controller of Borrower and Parent, as the case may be, such rent roll and
statement of income and expense to be for the twelve (12) month period, if
available, used in any such calculation and/or to also be for the period from
the beginning of said year to the end of such quarter, as the case may be; (e)
and in any event within one hundred twenty (120) days after the end of each
fiscal year of Parent, an unqualified audit as of the close of such fiscal year
of Parent, including a consolidated balance sheet and consolidated statements of
operations and consolidated statements of cash flows together with the
unqualified audit report and opinion of Deloitte & Touche, LP, Certified Public
Accountant, or other independent Certified Public Accountant which is widely
recognized and of good national repute
 
 
 

--------------------------------------------------------------------------------

 
or which is otherwise acceptable to Administrative Agent, showing the financial
condition of Parent at the close of such year and the results of operations
during such year provided however, if Parent files a Form 10-K (or its
equivalent) with the SEC then such financial statements shall be provided to
Administrative Agent for distribution to the Lenders within five (5) days of
that filing; (f) , if requested by Administrative Agent (as directed by the
Required Lenders) on an annual basis, Borrower's cash flow budgets for the
following four (4) fiscal quarters; and (g) such other financial information as
Administrative Agent (as directed by the Required Lenders) may reasonably
require.
 
6.6   Additional Information.  Furnish such other information regarding the
operations, business affairs and financial condition of Borrower and all Related
Entities as Administrative Agent or Administrative Agent, as directed by any
Lender, may reasonably request, including but not limited to written
confirmation of requests for loan advances, true and exact copies of its books
of account and tax returns, and all information furnished to the owners of its
partnership interests, or any governmental authority, and permit the copying of
the same, and Administrative Agent agrees that such information shall be
maintained in strict confidence unless it is publicly available and except that
it may be disclosed to any Lenders and their counsel and Administrative Agent's
counsel; provided, however, Borrower shall not be required to divulge the terms
of other financing arrangements with other lending institutions if and to the
extent Borrower is prohibited by contractual agreement with such lending
institutions from disclosing such information with the exception that Borrower
shall promptly notify Administrative Agent (for distribution to the Lenders) in
writing of all defaults, if any, which exist beyond any applicable cure periods
and the nature thereof, which occur in connection with such financing
arrangements and which defaults or defaults would constitute an Event of Default
hereunder.  Borrower shall not enter into any such contractual arrangement
whereby Borrower is prohibited from disclosing such financial arrangements,
without providing Administrative Agent with written notice of the nature of such
prohibitions.  In addition, Borrower shall not enter into any such arrangement
while any Event of Default hereunder exists beyond any applicable cure periods.
 
6.7   Right of Inspection.  Permit any person designated by Administrative Agent
or any person designated by any Lender through Administrative Agent, at
Administrative Agent's expense, to visit and inspect any of the properties,
books and financial reports of Borrower and all Related Entities and to discuss
its affairs, finances and accounts with its principal officers, at all such
reasonable times and as often as a Administrative Agent or Administrative Agent,
as directed by any Lender, may reasonably request provided that such inspection
shall not unreasonably interfere with the operation and conduct of Borrower's or
any Related Entity's properties and business affairs and provided further that
any such designated person shall disclose any such information only to
Administrative Agent, Administrative Agent's appraisers and examiners as
required by banking laws, rules and regulations, and Administrative Agent shall
then disclose such information to the other Lenders.
 
6.8   Environmental Laws.  Maintain at all times all property described in the
CBL Mortgage in compliance with all applicable Environmental Laws, and
immediately notify Administrative Agent (for distribution to the Lenders) of any
notice, action, lien or other similar action alleging either the location of any
Hazardous Substances or the violation of any Environmental Laws with respect to
any of such properties.
 
 
 

--------------------------------------------------------------------------------

 
6.9   Notice of Adverse Change in Assets.  At the time of Borrower's first
knowledge or notice, immediately notify Administrative Agent (for distribution
to the Lenders) of any information that may adversely affect in any material
manner the properties of Borrower and/or any Related Entity which are subject to
any CBL Mortgage.
 
6.10   Appraisals.  Upon Administrative Agent's request, which may be at the
discretion of the Required Lenders, but no more frequently than once per every
twelve (12) month period, allow appraisers (that are capable of conducting
Appraisals meeting the requirements set forth in the definition of “Appraisal”
above) employed by Administrative Agent (or a firm designated by Administrative
Agent or the Required Lenders through the Administrative Agent) and reasonably
acceptable to the Borrower to make updated Appraisals of the property or
properties described in the CBL Mortgage, at Borrower's expense.
 
6.11   Intentionally Deleted.
 
6.12   Notice of Event of Default.  As soon as practicable, and in any event
within two (2) Business Days after a Senior Officer of Borrower or any
Subsidiary becomes aware of the existence of any condition or event which
constitutes a default or Event of Default, Borrower shall provide telephonic
notice to Administrative Agent specifying the nature and period of existence
thereof, and, no more than two (2) Business Days after such telephonic notice,
written notice again specifying the nature and period of existence thereof and
specifying what action Borrower is taking or proposes to take with respect
thereto.
 
6.13   REIT.  Parent shall at all times maintain its status as a "real estate
investment trust" under the Internal Revenue Code and shall at all times remain
a New York Stock Exchange-listed or AMEX–listed company.
 
6.14   Ownership.  Charles B. Lebovitz, John N. Foy, Ben Landress, Stephen D.
Lebovitz and Michael Lebovitz (or members of their immediate family, or any or
trust formed for their benefit, or a corporation in which they own the majority
of the voting stock) shall own directly or indirectly at least a combined ten
percent (10%) of the voting stock of Parent and operating units of Borrower,
except and only to the extent diluted by additional equity offerings or similar
transactions.
 
SECTION 7: NEGATIVE COVENANTS OF BORROWER
 
Borrower covenants and agrees that at all times from and after the Closing Date,
unless Administrative Agent shall otherwise consent in writing, as directed by
the Required Lenders, Borrower will not, and will not allow any Subsidiary or
Related Entity, to either directly or indirectly:
 
7.1   Minimum Tangible Net Worth.  Permit Tangible Net Worth at any time to be
less than (i) $2,300,000,000.00 plus (ii) 50% of the Net Proceeds of all Equity
Issuances effected at any time after the Agreement Date by Parent, Borrower or
any Subsidiaries to any Person other than Parent or any of its
Subsidiaries.  This shall be measured quarterly.
 
7.2   Ratio of Total Liabilities to Gross Asset Value.  Permit the ratio of
(i) Total Liabilities of Parent, Borrower and its Subsidiaries determined on a
consolidated basis to
 
 
 

--------------------------------------------------------------------------------

 
(ii) Gross Asset Value of Parent, Borrower and any Subsidiaries determined on a
consolidated basis, to exceed 0.650 to 1.00 at any time.  This shall be measured
quarterly.
 
7.3   Ratio of EBITDA to Interest Expense.  Permit the ratio of (i) EBITDA of
Parent, Borrower and the Subsidiaries determined on a consolidated basis for the
four (4) fiscal quarters most recently ending to (ii) Interest Expense of Parent
and its Subsidiaries determined on a consolidated basis for such period, to be
less than 1.750 to 1.00.  This shall be measured quarterly.
 
7.4   Ratio of EBITDA to Debt Service.  Permit the ratio of (i) EBITDA of
Parent, Borrower and the Subsidiaries determined on a consolidated basis for the
four (4) fiscal quarters most recently ending prior to the calculation to (ii)
Debt Service of Parent, Borrower and the Subsidiaries determined on a
consolidated basis for such period, to be less than 1.550 to 1.00.  This shall
be measured quarterly.
 
7.5   Indebtedness.  Incur, create, assume or permit to exist any indebtedness
or liability, secured by any of the properties described in the CBL Mortgage,
except, with respect to Borrower only, for indebtedness, which is subordinate in
all respects to the indebtedness evidenced by this Loan Agreement and the Notes
which indebtedness does not exceed Five Hundred Thousand Dollars ($500,000.00)
in the aggregate per property and is used for renovation, repair or improvement
of the property or properties described in the CBL Mortgage.
 
7.6   Mortgages, Liens, Etc.  Create, assume or suffer to exist any mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of the
properties subject to the CBL Mortgage except:
 
 (a) Liens in favor of Administrative Agent, for the benefit of the Lenders,
securing payment of the Note;
 
 (b) existing liens securing indebtednesses permitted under Section 7.5 above;
 
 (c) Permitted Encumbrances (as defined at Section 1); and
 
 (d) Liens securing indebtedness permitted under Section 7.5 above.
 
7.7   Sale of Assets.  Sell, lease, convert, transfer or dispose of all or a
substantial part of its assets for less than book value or for less than fair
market value, or, sell, lease, convert, transfer or dispose of all or a
substantial part of its assets, without the consent of the Required Lenders, if
GAAP book value or fair market value exceeds 20% of the GAAP book value of all
of its assets at that time.  In other words, Borrower may sell its assets
without the consent of the Required Lenders so long as such sale is not more
than 20% of the book value of all of its assets and only so long as such sale
does not cause Borrower to be in violation of any covenant in this Loan
Agreement.
 
7.8   Consolidation or Merger; Acquisition of Assets.  Enter into any
transaction of merger or consolidation, acquire any other business or
corporation, or acquire all or substantially all of the property or assets of
any other Person in excess of $500,000,000.00 unless: (a) Borrower and/or its
general partner shall be the surviving entities or the transaction or
acquisition is permitted by and effected in accordance with the provisions of
Section 7.12(b); and
 
 
 

--------------------------------------------------------------------------------

 
(b) unless (i) no Event of Default exists; and (ii) Borrower has delivered to
Administrative Agent for distribution to the Lenders at least thirty (30) days
prior to such acquisition all information related to the acquisition requested
by Administrative Agent (or any Lender through Administrative Agent) at least
thirty (30) days and a compliance certificate, calculated on a pro forma basis,
evidencing continued compliance with the financial covenants contained in this
Loan Agreement after accounting for the proposed acquisition.
 
7.9   Partnership Distributions and Other Restricted Payments.  If an Event of
Default exists or would exist following the making of a Restricted Payment,
Parent, Borrower and any Related Entity will not declare or make, or permit any
other Subsidiary to declare or make, any Restricted Payment except that (i)
Parent may declare or make cash distributions to its shareholders during any
fiscal year in an aggregate amount not to exceed the minimum amount necessary
for Parent to maintain its status as a REIT, to remain in compliance with this
Loan Agreement and Section 8.10 of the Credit Agreement; and (ii) Parent may
cause Borrower (directly or indirectly through any intermediate Subsidiaries) to
make cash distributions to Parent and to other limited partners of Borrower, and
Parent may cause other Subsidiaries of Parent to make cash distributions to
Parent and to other holders of Equity Interests in such Subsidiaries, in each
case (x) in an aggregate amount not to exceed the amount of cash distributions
that Parent is permitted to declare or distribute under the immediately
preceding clause (i) and (y) on a pro rata basis, such that the aggregate amount
distributed to Parent does not exceed the amount that Parent is permitted to
declare or distribute under the immediately preceding
clause (i).  Notwithstanding the foregoing, if an Event of Default specified in
this Loan Agreement or a Default specified in Section 11.1(a) of the Credit
Agreement resulting from Borrower's failure to pay when due the principal of, or
interest on, any of the Advances or any Fees (as such terms are defined in the
Credit Agreement), or Section 11.1(e) or (f) of the Credit Agreement, shall have
occurred and be continuing, or if as a result of the occurrence of any other
Event of Default under this Loan Agreement or the Credit Agreement, the
Indebtedness or Obligations (as such term is defined in the Credit Agreement),
have been accelerated pursuant to this Loan Agreement or Section 11.2(a) of the
Credit Agreement, Parent and Borrower shall not, and shall not permit any other
Subsidiary to, make any Restricted Payments whatsoever.
 
7.10   Loans to Officers and Employees.  Permit or allow loans to officers and
employees of Borrower or any Related Entity or holders of partnership interests
in Borrower to exceed $500,000.00 in any one instance or $2,000,000.00 in the
aggregate, provided that nothing in the foregoing shall be deemed to limit loans
made in the ordinary course of business to CBL & Associates Management, Inc.
 
7.11   Limitations on Actions Against Administrative Agent and Lenders.  Take
any action against:
 
(a) Administrative Agent, if any Lender fails or refuses to fund pursuant to the
terms of this Loan Agreement to Administrative Agent for the benefit of
Borrower, such Lender's Proportionate Share; or
 
(b) any Lender, if Administrative Agent fails or refuses to fund for the account
of Borrower any Lender's Proportionate Share, to the extent such Lender's
Proportionate Share has been received by Administrative Agent; or
 
 
 

--------------------------------------------------------------------------------

 
(c) any Lender, if such Lender fails or refuses to fund to Administrative Agent
for the benefit of Borrower, such Lender's Proportionate Share, and such failure
or refusal is not a breach of this Loan Agreement; or
 
(d) any Lender, if Administrative Agent fails or refuses to fund for the account
of Borrower Lender's Proportionate Share.  Borrower's cause of action under this
Loan Agreement, if any, for failure to fund being directly against the Lender
which fails or refuses to fund, and then only if such failure or refusal to fund
would constitute a breach of this Loan Agreement.
 
7.12   Investment Concentration/Permitted Investments.  Not make, nor permit
Parent or any of its Subsidiaries to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings (for
purposes of this Section 7.12 the value of the holdings described in items (a)
through (e) shall be calculated in accordance with GAAP) of Borrower and/or
Subsidiaries and/or Parent to exceed at any time ( to be measured quarterly)
either an aggregate thirty five percent (35%) of Gross Asset Values or the
specific Gross Asset Values noted below:
 
(a) unimproved real estate, for purposes of this clause (a) unimproved real
estate shall not include (i) raw land subject to a ground lease under which
Borrower or a Subsidiary is the lessor and a Person not an Affiliate is the
lessee; (ii) Properties under development; (iii) land subject to a binding
contract of sale under which Borrower or one of its Subsidiaries is the seller
and the buyer is not an Affiliate of Borrower and (iv) out-parcels held for
lease or sale at Properties which are either completed or where development has
commenced, shall not exceed ten percent (10%);
 
(b) developed real estate used primarily for non-retail purposes, other than the
real estate located at CBL Center, 2030 Hamilton Place Boulevard, Chattanooga,
Tennessee and the new office building located at 2034 Hamilton Place Boulevard,
Chattanooga, Tennessee, shall not exceed ten percent (10%);
 
(c) Investments (which shall be valued at book value determined in accordance
with GAAP) in Unconsolidated Affiliates of Borrower or Parent shall not exceed
twenty percent (20%);
 
(d) Investments [which shall be valued at the lower of cost or market value,
which shall also be limited to ten percent (10%)] in Persons that are neither
Subsidiaries nor Unconsolidated Affiliates of Borrower or Parent, excluding
publicly traded stock of a real estate company in which Borrower is acquiring a
controlling interest which shall be limited to ten percent (10%) with any excess
applied to the overall percentage limitation of this subsection (d); and
 
(e) Mortgages in favor of Borrower or Parent, other than (i) Mortgages securing
Indebtedness owed to Borrower or any Subsidiary on September 30, 2002, which
shall also be limited to ten percent (10%).
 
7.13   Limitation on Amendment to Organizational Documents.  Not change their
respective Articles of formation, bylaws, partnership agreements or other
organizational
 
 
 

--------------------------------------------------------------------------------

 
documents in any respect which would have a material adverse effect (without the
prior written consent of Administrative Agent, as directed by the Required
Lenders) except as required by law or applicable tax requirements.
 
7.14   Ratio of EBITDA to Total Indebtedness.  Permit the percentage of (i)
EBITDA of Parent, Borrower and the Subsidiaries determined on a consolidated
basis for the four (4) fiscal quarters most recently ending to (ii) total
Indebtedness on a consolidated basis for such period, to be less than eleven
percent (11%).  This shall be measured quarterly.
 
SECTION 8: EVENTS OF DEFAULT
 
An "Event of Default" shall exist if any of the following shall occur:
 
8.1   Payment of Principal, Interest to Lenders.  Borrower defaults in the
payment as and when due of principal or interest on any of the Notes or any fees
due under this Loan Agreement which default shall continue for more than ten
(10) days following mailing of notice from Administrative Agent (as directed by
the Required Lenders) to Borrower thereof; or Borrower defaults in the payment
when due of any other Recourse Indebtednesses, liabilities, or obligations to
Lenders beyond the expiration of any applicable notice and cure period, whether
now existing or hereafter created or arising; direct or indirect, absolute or
contingent provided however, there shall be no notice requirement or cure
periods if the Notes have matured; or
 
8.2   Payment of Obligations to Others.  Borrower or any Related Entity defaults
in the payment as and when due of any other Recourse Indebtedness or obligation
for borrowed money owed to a lender other than any of the Lenders or to any of
the Lenders unrelated to the Loan, but only if the effect of such default causes
the holder of any other Recourse Indebtedness or obligation (after expiration of
any applicable cure period) to accelerate the maturity of such indebtedness or
obligation prior to the stated maturity date of such indebtedness or obligation;
provided however, Borrower and the Related Entity will not be considered in
default hereunder if: (a) the monetary payment default is less than One Million
Dollars ($1,000,000.00) and is not a failure to pay a regular monthly, quarterly
or other periodic installment payment of principal and/or interest or interest
only, as the case may be, on the due date, subject to any applicable grace or
cure period and specifically excluding any regularly scheduled balloon payment
not paid in full within sixty (60) days of the actual due date of the balloon
payment; or (b) such default is being contested by Borrower or the Related
Entity in good faith through appropriate proceedings reasonably acceptable to
Administrative Agent; or
 
8.3   Payment of Obligations to Wells Fargo.  Borrower or any Related Entity
defaults in the payment as and when due of Indebtedness or obligation for
borrowed money owed to Wells Fargo and such default continues beyond any
applicable grace period; or
 
8.4   Performance of Obligations to Lenders.  (a) Borrower or any Related Entity
defaults with respect to the performance of any non-monetary obligation incurred
in connection with the Loan and such default continues for more than thirty (30)
days following mailing of notice thereof from Administrative Agent (as directed
by the Required Lenders) to Borrower and/or the Related Entity, as the case may
be, or, and such default shall continue for a period of thirty (30) calendar
days after the earlier of (i) the date any Senior Officer of Borrower has actual
knowledge of such failure or (ii) the date notice of such failure has been given
to Borrower
 
 
 

--------------------------------------------------------------------------------

 
and/or the Related Entity, as the case may be, by Administrative Agent;
provided, however, that if such default is curable, in the reasonable opinion of
the Required Lenders (as evidenced by a notice signed by the Required Lenders),
but requires work to be performance, acts to be done or conditions to be
remedied which, by their nature, cannot be performed, done or remedied, as the
case may be, within such thirty (30) day period, no Event of Default shall be
deemed to have occurred if such Borrower and/or the Related Entity, as the case
may be, commences the same within such thirty (30) day period and thereafter
diligently and continuously prosecutes the same to completion, and the same is
in fact completed, no later than the date ninety (90) calendar days following
the earlier of the date such Senior Officer has actual knowledge of such failure
or the date Administrative Agent gave notice of such failure to Borrower and/or
the Related Entity, as the case may be; or (b) Borrower and/or the Related
Entity, as the case may be, defaults with respect to the performance of any
other non-monetary obligation incurred in connection with any Recourse
Indebtedness for borrowed money owed to Administrative Agent in connection with
the Loan and such default continues for a period of thirty (30) calendar days
after the earlier of (i) the date any Senior Officer of Borrower has actual
knowledge of such failure or (ii) the date notice of such failure has been given
to Borrower and/or the Related Entity, as the case may be, by Administrative
Agent; provided, however, that if such default is curable, in the reasonable
opinion of the Administrative Agent (as directed by the Required Lenders), but
requires work to be performance, acts to be done or conditions to be remedied
which, by their nature, cannot be performed, done or remedied, as the case may
be, within such thirty (30) day period, no Event of Default shall be deemed to
have occurred if such Borrower and/or the Related Entity, as the case may be,
commences the same within such thirty (30) day period and thereafter diligently
and continuously  prosecutes the same to completion, and the same is in fact
completed, no later than the date ninety (90) calendar days following the
earlier of the date such Senior Officer has actual knowledge of such failure or
the date Administrative Agent gave notice of such failure to Borrower and/or the
Related Entity, as the case may be; or (c) any Borrower or any Related Entity
shall fail to perform or observe any term, covenant, condition or agreement
contained in this Loan Agreement or any other Loan Document to which it is a
party and not otherwise mentioned in this Section; or
 
8.5   Performance of Obligations to Others.  An event of default occurs with
respect to the performance of non-monetary obligations incurred in connection
with any Recourse Indebtedness for borrowed money owed to a lender other than
any of the Lenders, provided the default has not been waived by such lender or
the default has not been cured within the applicable cure period; provided
further however, if such lender's declaration of default is being continuously
and diligently contested by Borrower and/or the Related Entity, as the case may
be, in good faith through appropriate proceedings reasonably acceptable to
Administrative Agent and the Lenders, such default shall not constitute a
default hereunder; or
 
8.6   Representation or Warranty.  Any representation or warranty made by
Borrower herein, or in any report, certificate, financial statement or other
writing furnished in connection with or pursuant to this Loan Agreement shall
prove to be false, misleading or incomplete in any substantial material respect
on the date as of which made; or
 
8.7   Bankruptcy, Etc.  Borrower or CBL Holdings or Parent or any Related Entity
shall make a general assignment of assets for the benefit of creditors, file a
petition in bankruptcy, petition or apply to any tribunal for the appointment of
a custodian, receiver or any trustee for it or a substantial part of its assets,
or shall commence on its or their behalf any
 
 
 

--------------------------------------------------------------------------------

 
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect; or if there shall have been filed any such petition or
application, or any such proceeding shall have been commenced against Borrower
or CBL Holdings or Parent or any Related Entity, in which an order for relief is
entered against Borrower or CBL Holdings or Parent which remains undismissed for
a period of ninety (90) days or more; or Borrower or CBL Holdings or Parent or
any Related Entity by any act or omission shall indicate its consent to,
approval of or acquiescence in any such petition, application or proceeding or
order for relief or the appointment of a custodian, receiver or any trustee for
it or any substantial part of any of its properties, or shall suffer any such
custodianship, receivership or trusteeship to continue undischarged for a period
of ninety (90) days or more; or
 
8.8   Concealment of Property, Etc.  Borrower, any Related Entity, or CBL
Holdings or Parent shall have concealed, removed, or permitted to be concealed
or removed, any part of its property, with intent to hinder, delay or defraud
its or his creditors or any of them, or made or suffered a transfer of any of
its property which shall constitute a fraudulent act under any bankruptcy,
fraudulent conveyance or similar law; or shall have made any transfer of its
property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid; or shall have suffered or permitted,
while insolvent, any creditor to obtain a lien upon any of its property through
legal proceedings or distraint which is not vacated within thirty (30) days from
the date thereof; or
 
8.9   Management Change.  Active management of Borrower, CBL & Associates
Management, Inc. (the "Management Company") and the Parent shall remain in
Charles B. Lebovitz; provided, however, upon his failure to remain in active
management such failure shall not be a default hereunder if either (i) at least
two (2) of the following remain active in the management: John N. Foy, Stephen
D. Lebovitz, Michael Lebovitz, Ben Landress, and Charles W. A. Willett, Jr.; or
(ii) within one hundred eighty (180) days Borrower, Management Company and
Parent present a management replacement satisfactory to Lenders; or
 
8.10   Change in Ownership.  Parent, its affiliates, officers and key employees,
and CBL Holdings shall have through any means reduced their aggregate
partnership interest in Borrower to less than fifteen percent (15%) of the
aggregate of such partnership interests; or
 
8.11   Loan Documents Terminated or Void.  This Loan Agreement, any Note, the
Guaranty, or any instrument securing any Note shall, at any time after their
respective execution and delivery and for any reason, cease to be in full force
and effect or shall be declared to be null and void; or Borrower and/or any
Related Entity shall deny it has any or further liability under this Loan
Agreement, the Notes, the Guaranty, or under the CBL Mortgage; or
 
8.12   Covenants.  Borrower or any Related Entity defaults in the performance or
observance of any other covenant, agreement or undertaking on its part to be
performed or observed, contained herein, in the CBL Mortgage or in any other
instrument or document which now or hereafter evidences or secures all or any
part of the loan indebtedness which default shall continue for more than thirty
(30) days following the mailing of notice from Administrative Agent (as directed
by the Required Lenders) to Borrower and/or such Related Entity, as the case may
be; provided however, and notwithstanding anything contained in this Loan
Agreement, in the CBL Mortgage or in any other instrument or document which now
or hereafter evidences or
 
 
 

--------------------------------------------------------------------------------

 
secures all or any part of the loan indebtedness, failure to comply with a
financial covenant shall not be an Event of Default unless such failure
continues for ninety (90) days after the earlier of (i) the date any Senior
Officer of Borrower or any Related Entity has actual knowledge of such failure;
or (ii) the date notice of such failure has been given to Borrower by
Administrative Agent; or
 
8.13   Breach of Section 7 of this Loan Agreement.  Borrower shall fail to
observe or perform its obligations to Lenders under Section 7 of this Loan
Agreement and such failure continues for ninety (90) calendar days after the
earlier of (i) the date any Senior Officer of Borrower has actual knowledge of
such failure or (ii) the date notice of such failure has been given to Borrower
by Administrative Agent (as directed by the Required Lenders); or
 
8.14   Placement of Liens on Property.  Borrower or any Related Entity shall,
without the prior written consent of the Administrative Agent (as directed by
the Required Lenders) and except as permitted by Sections 7.5 and 7.6 hereof,
create, place or permit to be created or placed, or through any act or failure
to act, acquiesce in the placing of, or allow to remain, any mortgage, deed of
trust, pledge, lien (statutory, constitutional or contractual), or security
interest, encumbrance or charge on, or conditional sale or other title retention
agreement, regardless of whether same are expressly subordinate to the liens of
the CBL Mortgage, with respect to the property described in any CBL Mortgage; or
 
8.15   Other Indebtedness Default.  Borrower, any guarantor, or any significant
Subsidiary (significance to be determined by Administrative Agent (as directed
by the Required Lenders), during any twelve (12) month period defaults on any
recourse or guaranteed indebtedness in excess of Fifty Million and No/100
Dollars ($50,000,000.00) in the aggregate.
 
8.16   Remedy.  Upon the occurrence of any Event of Default, as specified
herein, Lenders shall, at their option, be relieved of any obligation to make
further Revolving Credit Advances under this Loan Agreement; and the Default
Rate shall accrue on the outstanding indebtedness as described in the definition
of “Default Rate;” and Administrative Agent may thereupon, with the consent of
the Required Lenders, declare the entire unpaid principal balances of the Note,
all interest accrued and unpaid thereon and all other amounts payable under this
Loan Agreement to be immediately due and payable for all purposes, and may
exercise all rights and remedies available to it under the CBL Mortgage, any
other instrument or document which secures any Note, or available at law or in
equity. All such rights and remedies are cumulative and nonexclusive, and may be
exercised by Administrative Agent on behalf of the Lenders concurrently or
sequentially, in such order as Administrative Agent (as directed by the Required
Lenders) may choose.
 
SECTION 9: ADMINISTRATION OF LOAN
 
Subject always to the limitations of Administrative Agent's liability, as set
forth in Sections 7.11 and 12 hereof:
 
9.1   Administration and Limitation of Amendments by Lenders.  Administrative
Agent shall be the administrator of the Loan, and shall administer the Loan in
accordance with the standards it applies to loans of similar size and character
for its own account; provided,
 
 
 

--------------------------------------------------------------------------------

 
however, that notwithstanding anything to the contrary contained herein,
Administrative Agent shall secure the written approval of:
 
(a)   each Lender prior to:
 
 
(i)   consenting to a change to (or otherwise changing or modifying): (A) this
Section 9.1 or any of the voting thresholds under the Loan Documents or (B) the
rate of interest on the Loan or the commitment fees payable from that which is
presently provided for in the Loan Documents; or
 
(ii)   extending the maturity of the Loan or the time for any payment required
under any Loan Document; or
 
(iii)   releasing any party liable on the Loan; or
 
(iv)   releasing any Collateral for the Loan, except to the extent, if any, that
the Loan Documents contemplate the release of Collateral in the ordinary course
of operation of the Borrower's business; or
 
(v)   increasing the Loan amount above $105,000,000.00; or
 
(vi)   substituting any Collateral for the Loan.
 
(b)   Required Lenders prior to:
 
 
(i)
waiving any Event of Default; or

 
 
(ii)
declaring any Event of Default or enforcing any rights of the Lenders under the
Loan Documents: or

 
 
(iii)
incurring any Extraordinary Expenses in excess of Twenty Five Thousand Dollars
($25,000.00); or

 
 
(iv)
making any Loan advances after the occurrence and continuance of an Event of
Default; provided however, no Lender shall have any obligations to fund into a
bankruptcy even if the Lenders are willing to fund; or

 
 
(v)
changing any covenant contained in the Loan Documents or waiving any of the
provisions thereof; or

 
 
(vi)
disposing of any Collateral as provided in Section 9.2; or

 
 
(vii)
changing the definition of “Adjusted Loan Amount” or “Borrowing Base,” or

 
 
(viii)
making any other amendments and/or changes to the Loan Documents.

 
 
 

--------------------------------------------------------------------------------

 
 
 No Proportionate Share may be increased without the consent of each affected
Lender and no Lender shall modify or amend any Note without the consent of all
Lenders.


9.2   Collections.
 
(a)   Administrative Agent shall exert reasonable efforts to collect all
payments due under the Loan, together with any and all other sums due or payable
pursuant to the Loan Documents; and promptly upon receipt of each payment of
collected funds, but no later than the next Business Day, Administrative Agent
shall pay to each Lender, in immediately available funds, each Lender's
Proportionate Share (determined as of the time of such payment) of:
 
(i)   All principal and interest payments and commitment fees received by
Administrative Agent, and the Proportionate Share of any letter of credit
commissions due any Lender; it being understood, however, that any Lender's
share of interest received shall be based upon the amount of the total
indebtedness funded by that Lender outstanding from time to time, calculated on
a daily basis, based upon a 365 or 366 day year, as the actual case may be;
 
(ii)   Any moneys or other property received upon the full or partial
satisfaction of the Loan, the sale of said Loan as a unit, or the sale of any
Collateral, whether in connection with a foreclosure proceeding or otherwise;
 
(iii)   Any amounts received on any guaranty of the Loan;
 
(iv)   Any insurance proceeds or condemnation awards received; and
 
(v)   Any other amounts received by Administrative Agent from Borrower, whether
by set-off or otherwise, in connection with the Loan.
 
Administrative Agent shall exert reasonable efforts to recover from Borrower all
costs and expenses of collection, administration, and enforcement properly
incurred which are properly reimbursable by Borrower in accordance with the
provisions of this Loan Agreement, and shall remit to each Lender its
Proportionate Share of such recovery to the extent that such Lender has
contributed to the payment of such expenses.
 
9.3   Records.  Administrative Agent shall at all times keep proper books of
account and records at its principal office, reflecting all transactions in
connection with the Loan, the Collateral therefor, and any advances made
thereunder.  Such books and records shall be accessible for inspection and
copying by each Lender at all reasonable times during business hours, subject
always to applicable federal banking regulations.  Administrative Agent will
promptly forward to each Lender copies of any non-publicly available notices or
financial information received by Administrative Agent from Borrower.
 
9.4   Expenses.  If Administrative Agent incurs any Extraordinary Expenses not
part of its general overhead expense (whether before or after Borrower's
default), including, without limitation, counsel fees and other expenses, or in
the protection, management and preservation of the Collateral before or after
default, to the extent any such expenses are reimbursable by the Borrower under
the Loan Documents, Administrative Agent shall first demand reimbursement
 
 
 

--------------------------------------------------------------------------------

 
from the Borrower.  Thereafter, each Lender will promptly reimburse
Administrative Agent for Lender's Proportionate Share of such Extraordinary
Expenses; provided, however, no Lender shall be obligated to reimburse the
Administrative Agent for expenses incurred by it in connection with a dispute
with any Lender unless such expenses are incurred in connection with matters
approved pursuant to the terms of this Section 9.  It is recognized that an
orderly liquidation of Collateral, or collection of the Loan, may require
additional loan advances or other advances, and all such advances shall be
deemed to be Extraordinary Expenses.  By way of example, and not limitation,
such Extraordinary Expenses shall include, but shall not be limited to, payment
of rent or other obligations under any ground lease related to the Collateral
required to preserve rights of Borrower or Lenders under the ground lease,
payment of real estate and business assets appraisers, payment of insurance
premiums, taxes and similar items.
 
9.5   Servicing Fee.  Lenders shall pay no servicing fee to Administrative Agent
for its services in administering any Lender's Proportionate Share of the Loan.
 
9.6   Notice of Lenders Upon Occurrence of Certain Events.  [Intentionally
deleted].
 
9.7   Enforcement.
 
(a)   Subject always to the provisions of subparagraph (c) hereof, upon the
occurrence of any of the events set forth in Section 9.6 above, Administrative
Agent shall take all reasonable and customary steps for the enforcement of the
Loan that Administrative Agent would ordinarily take for such Loan if it were
solely for its own account.
 
(b)   Should the Administrative Agent acquire title to any Collateral for the
Loan, either through foreclosure, sale or acceptance of deed or bill of sale in
lieu of foreclosure, Administrative Agent shall, despite the apparent ownership
of such Collateral by Administrative Agent on the public records, actually hold
an undivided interest for the benefit of each Lender in the same proportion as
the Proportionate Share of each Lender in the Loan at the time of such
foreclosure.  The disposition of any such Collateral acquired by Administrative
Agent shall be made in such manner as Administrative Agent shall determine with
the consent of the Required Lenders; but Administrative Agent shall exert
reasonable efforts to effect the maximum benefit for all parties hereto.
 
(c)   Administrative Agent shall be entitled to exercise its discretion to
determine when and in what manner the Loan shall be enforced, subject, however,
to the provisions of Section 9.1 above, it being expressly understood and agreed
that, notwithstanding any provision herein to the contrary, Administrative Agent
shall not be liable to any Lender for any action taken or omitted in connection
with the administration, enforcement or collection of the Loan, except for such
as is taken or omitted as the result of Administrative Agent's own gross
negligence, willful misconduct or bad faith.
 
(d)   Except as may be otherwise provided herein or in the Loan Documents, any
sums recovered from Borrower applicable to this Loan, whether such recovery is
effected through voluntary payment, suit, foreclosure, or otherwise shall be
shared by the Lenders in the following order of priority:
 
 
 

--------------------------------------------------------------------------------

 
(i)   The actual out-of-pocket expenses incurred by the Administrative Agent
which are reimbursable by the Borrower (but not in fact so reimbursed),
including Extraordinary Expenses.  If Borrower subsequently reimburses
Administrative Agent after Administrative Agent has reimbursed itself from funds
that would otherwise be paid to the Lenders, Administrative Agent will reimburse
the Lenders.
 
(ii) The Proportionate Share of accrued and unpaid interest and commitment fees
and letter of credit commissions to which Lenders are entitled pursuant to the
Loan Documents.
 
(iii) The principal amount of the respective Proportionate Share of Lenders.
 
(e)   Prior to taking action following any of the events specified in
subparagraph (a), the Administrative Agent shall be entitled to written
indemnification from each Lender (on the basis of its Proportionate Share)
against losses, liabilities, costs, damages and expenses which a Lender may
incur or sustain as the result of taking action to enforce the Loan Documents,
except for such as is a result of Administrative Agent's own gross negligence,
willful misconduct or bad faith.
 
9.8   Successors and Assigns; Participations; Purchasing Lenders.
 
(a)   Successors and Assigns Generally.  The provisions of this Loan Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder, without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 9.8, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section 9.8 or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of paragraph (e) of this Section 9.8 (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this Loan
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (c) of this
Section 9.8 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Loan Agreement.
 
(b)   Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Loan Agreement (including all or a portion of its Revolving Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
(i)   Minimum Amounts.
 
 
(A)  
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 
(B)  
in any case not described in paragraph (b)(i)(A) of this Section 9.8, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if a "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of any portion of the Revolving Credit Loan
(provided, however, that simultaneous assignments shall be aggregated in respect
of a Lender and its Approved Funds), unless the Administrative Agent otherwise
consents (each such consent not to be unreasonably withheld, conditioned or
delayed).

 
(ii)   Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Loan Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this paragraph (b)(ii) of this Section 9.8
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches on a non-pro rata basis.
 
(iii)   Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section 9.8. and,
in addition:
 
(A)  
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Revolving Commitment in
respect of such Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and

 
(B)  
the consent of the Issuing Lender (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of a Revolving
Commitment if there is a Letter of Credit outstanding; and

 
(C)  
the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall

 
 
 

--------------------------------------------------------------------------------

 
 
 
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof.

 
 
(iv)   Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $10,000.00, and the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.
 
(v)   No Assignment to a Borrower or Guarantor.  No such assignment shall be
made to any Borrower or Guarantor or to any Borrower's or Guarantor's Affiliates
or Subsidiaries.
 
(vi)   No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section 9.8, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Loan Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Loan Agreement, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Loan Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Loan Agreement, such Lender shall cease to be a party hereto).  Any
assignment or transfer by a Lender of rights or obligations under this Loan
Agreement that does not comply with this paragraph (b) shall be treated for
purposes of this Loan Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this Section.
 
(c)   Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell Participation
Interests to any Person (other than a natural person or any Borrower or
Guarantor or any Borrower's or Guarantor's Affiliates or Subsidiaries) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Loan Agreement (including all or a portion of its Revolving
Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Loan Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and (iii) the Borrower, the Administrative Agent and the
Lenders and Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this Loan
Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
Participation Interest shall provide that such Lender shall retain the sole
right to enforce this Loan Agreement and to approve any amendment, modification
or waiver of any provision of this Loan Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that affects such
Participant.
 
(d)   Limitations Upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment hereunder than the applicable Lender would have
been entitled to receive
 
 
 

--------------------------------------------------------------------------------

 
with respect to the Participation Interest sold to such Participant, unless the
sale of the Participation Interest to such Participant is made with the
Borrower's prior written consent.
 
(e)   Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Loan Agreement to secure
obligations of such Lender to a Federal Reserve Bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(f)   Additional Notes.  Upon any sale, if any new or additional Lender
requests, a new Note evidencing the indebtedness owed by Borrower to that new or
additional Lender, Borrower shall execute and deliver a Note to such Lender,
which Note shall be in substantially the same form as the then existing Notes
and there shall be no charge to Borrower for Lender's attorney's fees or other
costs in connection with the Note preparation.
 
9.9   Adjustments.
 
(a)    Each Lender agrees that if any Lender (a "Benefited Lender") shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily)
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender's Loans, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender's Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  The Borrower agrees that
each Lender so purchasing a portion of another Lender's Loans may exercise all
rights of payment with respect to such portion as fully as if such Lender were
the direct holder of such portion.
 
(b)   [Intentionally deleted.]
 
(c)   In addition to the foregoing, Lenders hereby agree among themselves that
if any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loan made and applied in accordance with the terms hereof),
through the exercise of any banker’s lien, by counterclaim or cross action or by
the enforcement of any right under the Loan Documents or otherwise, or as
adequate protection of a deposit treated as cash collateral under Title 11 of
the United States Code entitled “Bank­ruptcy” (as now and hereafter in effect,
or any successor statute), receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a
 
 
 

--------------------------------------------------------------------------------

 
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest.  Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation, or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.  The provisions of this Section 9.2(c) not be
construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Loan Agreement or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loan or other obligations owed to it.
 
9.10   Reports.  Administrative Agent shall deliver to each Lender, at such
intervals as are mutually agreeable (but in any event not less frequently than
two (2) Business Days after the date the Borrower makes a payment to
Administrative Agent) a notice reflecting the then status of Borrower's account
with each Lender, any advances made by Administrative Agent to Borrower, and any
repayments.
 
SECTION 10: DEFAULT BY ADMINISTRATIVE AGENT OR LENDERS
 
10.1   Defaulting Lender.
 
(a)           If a Defaulting Lender (i) fails to fund its Proportionate Share
of any Loan advance or of any letter of credit drawing on or before the time
required under this Loan Agreement and such failure continues for one (1)
Business Day after the Administrative Agent has given such Defaulting Lender
notice thereof, or (ii) fails to pay the Administrative Agent such Defaulting
Lender’s Proportionate Share of any out-of-pocket costs, expenses or
disbursements incurred or made by Administrative Agent pursuant to the terms of
this Loan Agreement within twenty (20) days after demand, then the other parties
(the “Non-Defaulting Parties”) shall have the following rights in addition to
the rights and remedies that may be available to them at law or in equity.  The
aggregate amount that any Defaulting Lender fails to pay or fund is referred to
as the “Defaulted Amount.”
 
(b)           The Defaulting Lender’s right to participate in the administration
of the Loan, including without limitation, any right to vote upon, consent to or
direct any action of the Administrative Agent shall be suspended during the
pendency of such failure or refusal to fund (the “Default Period”), and such
rights shall not be reinstated unless and until such default is cured (and all
decisions, that are subject to receiving a vote of the Required Lenders shall be
approved if voted in favor of by the required percentage of the Non-Defaulting
Parties, i.e., the applicable percentage of the aggregate Proportionate Shares
entitled to vote); provided, however, that if the Administrative Agent is a
Defaulting Lender, the Administrative Agent shall continue to have all rights
provided for in this Loan Agreement with respect to the administration of the
Loan.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Any or all of the Non-Defaulting Parties shall be entitled (but
shall not be obligated) to fund the Defaulted Amount.  Such Non-Defaulting
Parties are referred to as the “Funding Non-Defaulting Parties.”  The Defaulting
Lender shall pay interest to the Funding Non-Defaulting Parties at a rate equal
one percent (1%) per annum above Note Rate (hereinafter defined) (the "Default
Rate") for the period from the date on which the Funding Non-Defaulting Parties
have advanced the Defaulted Amount until the date on which the Defaulting Lender
repays the Defaulted Amount.  The Funding Non-Defaulting Parties shall be
entitled to collect such interest from amounts otherwise payable to the
Defaulting Lender after crediting all interest actually paid by the Borrower on
the Defaulted Amount from time to time.
 
(d)           The Defaulting Lender’s Proportionate Share shall be subordinated
to any Defaulted Amount funded by such Funding Non-Defaulting Parties, plus
interest thereon, without necessity for executing any further documents.  To
achieve such subordination, the Administrative Agent shall apply all payments
received from the Borrower, any Guarantor or from execution on the Collateral or
any other source in the following manner to the extent of the available funds:
 
(i)           to each of the Non-Defaulting Parties and Funding Non-Defaulting
Parties:  interest at the applicable interest rate or rates under the Notes (the
“Note Rate”) due in respect of the principal amount outstanding to each
Non-Defaulting Lender and Funding Non-Defaulting Lender, including interest at
the Note Rate on the Defaulted Amount advanced by such Funding Non-Defaulting
Parties;
 
(ii)           to each of the Funding Non-Defaulting Parties:  interest at the
Default Rate on the Defaulted Amount advanced by such Funding Non-Defaulting
Lender, which the Administrative Agent shall set off from the interest due to
the Defaulting Lender on its subordinated Proportionate Share;
 
(iii)           to the Defaulting Lender:  interest at the Note Rate due in
respect of the Defaulting Lender’s amount outstanding after deduction of the
interest payable in the preceding clause (ii);
 
(iv)           to each of the Non-Defaulting Parties:  principal to the extent
of such Non-Defaulting Lender’s adjusted Proportionate Share in the principal
payment;
 
(v)           to each of the Funding Non-Defaulting Parties: principal to the
extent of such Funding Non-Defaulting Lender’s Proportionate Share of the funded
Defaulted Amount until the remaining Defaulted Amount has been repaid in full;
 
(vi)           to the Defaulting Lender: principal to the extent of the
Defaulting Lender’s Proportionate Share.
 
(e)           Upon advance of the full Defaulted Amount, with interest to the
Funding Non-Defaulting Parties at the Default Rate and any out-of-pocket costs
or expenses incurred by the Administrative Agent or Funding Non-Defaulting
Parties as a result of the Defaulting Lender’s default, the Defaulting Lender’s
Proportionate Share shall no longer be subordinated hereunder.  Notwithstanding
the foregoing, if an Event of Default exists during a Default Period, no
Defaulting Lender will receive any interest or principal payment on its
Proportionate Share
 
 
 

--------------------------------------------------------------------------------

 
during such coexisting Event of Default and Default Period until the
Non-Defaulting Parties have been repaid in full.
 
(f)           Nothing herein contained shall be deemed or construed to waive,
diminish or limit, or prevent or estop any party from exercising or enforcing,
any rights or remedies that may be available at law or in equity as a result of
or in connection with any default under this Loan Agreement by a party.  In
addition, no party shall be deemed to be a Defaulting Lender if such party
refuses to fund its Proportionate Share of any advance that other parties may,
in their sole discretion, elect to make after any bankruptcy-related Event of
Default under this Loan Agreement.
 
(g)           Notwithstanding anything in the above section to the contrary, at
no time may a Defaulting Lender’s commitment be increased or extended without
Defaulting Lender’s consent.
 


10.2   Purchase Upon Defaulting Lender’s Failure to Fund.  If the Default Period
continues for more than ninety (90) days, any time thereafter during the
continuation of the Default Period, the Non-Defaulting Parties have a further
right to purchase the Defaulting Lender’s entire Proportionate Share in the
Loan, and the Loan Documents (the “Purchased Interest”).  The Non-Defaulting
Parties may exercise such purchase option by giving written notice (the
“Purchase Notice”) to the Administrative Agent within fifteen (15) Business Days
of receiving a copy of the Administrative Agent’s Notice.  Within three (3)
Business Days of receipt of the Purchase Notice, the Administrative Agent shall
notify the Defaulting Lender of the exercise of the purchase option by the
Non-Defaulting Parties in writing and the purchase shall then take place in
accordance with Sections 10.3 and 10.4 hereof.  Each of the Non-Defaulting
Parties that exercised the right to purchase shall participate in the purchase
of the Defaulting Lender’s interest in the same proportion as such
Non-Defaulting Lender’s respective Proportionate Share bears to the respective
Proportionate Shares of the other Non-Defaulting Parties.
 
10.3   Purchase Price Payable by the Non-Defaulting Parties.  The purchase price
to be paid by the Non-Defaulting Parties collectively to the Defaulting Lender
for the Purchased Interest shall be an amount equal to: (i) the principal amount
of the Defaulting Lender’s amount outstanding, together with any accrued but
unpaid interest from the Borrower thereon; plus (ii) any amounts that are
payable by the Administrative Agent to the Defaulting Lender pursuant to this
Loan Agreement; minus (iii) the Defaulting Lender’s Proportionate Share in all
costs, expenses and other amounts (less any portion thereof that was previously
paid by the Defaulting Lender to the Administrative Agent) paid by the
Administrative Agent which, pursuant to the provisions of the Loan Documents,
are payable, but not yet paid, by the Borrower, and any other amounts that are
payable by the Defaulting Lender to the Administrative Agent pursuant to this
Loan Agreement.  If the Administrative Agent subsequently collects from the
Borrower such costs, expenses and other amounts, the Administrative Agent will
pay to the Defaulting Lender its Proportionate Share (calculated as of the day
prior to completion of the sale contemplated under Section 10.2 hereof) in such
collections.  An example of amounts within the meaning of clause (iii) above
would be amounts paid by the Administrative Agent for attorneys’ fees in
amending or enforcing the Loan Documents, which amounts the Borrower had agreed
to pay in the Loan Documents, but did not pay and for which the Defaulting
Lender had not paid its
 
 
 

--------------------------------------------------------------------------------

 
Proportionate Share to the Administrative Agent.  The Administrative Agent shall
use good faith efforts to collect from the Borrower the costs, expenses and
other amounts described in clause (iii) above (including the costs, expenses and
other amounts that did not reduce the purchase price but for which the
Defaulting Lender paid its Proportionate Share to the Administrative Agent).
 
10.4   Consummation of Purchase.  The purchase of the Purchased Interest shall
occur on a date selected by the Non-Defaulting Parties, which date shall be not
later than ten (10) Business Days after written notice by the Administrative
Agent to the Defaulting Lender of the exercise of the option to purchase by the
Non-Defaulting Parties.  The purchase price paid by the Non-Defaulting Parties
to the Defaulting Lender pursuant to the preceding provisions of this Section 10
shall be paid on such date in immediately available funds, and concurrently
therewith the Defaulting Lender shall execute and deliver to the Non-Defaulting
Parties documents reasonably satisfactory to the Non-Defaulting Parties,
assigning to the Non-Defaulting Parties the Defaulting Lender’s Purchased
Interest, without covenant or warranty, express or implied, except that the
Defaulting Lender shall warrant its ownership of the Purchased Interest, the
amount of indebtedness outstanding thereunder, and its authority and capacity to
execute and deliver such documents.  Also concurrently therewith, the
Non-Defaulting Parties shall execute and deliver to the Defaulting Lender
documents reasonably satisfactory to the Defaulting Lender, assuming the
Purchased Interest and releasing and holding harmless the Defaulting Lender from
all liability, damages, costs and expenses with respect to the making of the
Loan arising in connection with events or circumstances occurring after the date
of such purchase and sale.  To the extent a Non-Defaulting Lender acquires all
or any portion of a Purchased Interest, such Non-Defaulting Lender’s
Proportionate Share shall thereafter be increased to include such portion of
such Purchased Interest so acquired.  Nothing contained in this Section 10.4
shall preclude the Non-Defaulting Parties from exercising any or all rights and
remedies that such Non-Defaulting Parties may have, as set forth herein or
otherwise, with respect to or against any Defaulting Lender.
 
SECTION 11: LETTERS OF CREDIT
 
11.1   Letter of Credit Participation.
 
 
(a)           The Administrative Agent irrevocably agrees to grant and hereby
grants to each Lender, and, to induce the Administrative Agent to issue letters
of credit under this Loan Agreement, each Lender irrevocably agrees to accept
and purchase and hereby accepts and purchases from the Administrative Agent, on
the terms and conditions hereinafter stated, for such Lender’s own account and
risk an undivided interest equal to such Lender’s Proportionate Share of the
letter of credit sublimit described in this Loan Agreement in the Administrative
Agent’s obligations and rights under each letter of credit issued under this
Loan Agreement and the amount of each draft paid by the Administrative Agent
thereunder.  Administrative Agent shall promptly after such issuance (or renewal
or release) execute and deliver to each Lender a certificate of participation,
if requested by the Lender confirming the date of issue, amount, expiry
(including any renewals), beneficiary, and reference number of each letter of
credit issued and outstanding.  Each Lender unconditionally and irrevocably
agrees with the Administrative Agent that, if a draft is paid under any letter
of credit for which the Administrative Agent is not reimbursed in full by the
Borrower in accordance with the terms of this Loan Agreement or the
 
 
 

--------------------------------------------------------------------------------

 
reimbursement agreements executed by the Borrower at the time of issuance of the
letter of credit, such Lender shall pay to the Administrative Agent upon demand
an amount equal to such Lender’s Proportionate Share of the amount of such
draft, or any part thereof, that is not so reimbursed; provided that no Lender
shall be required to pay more than such Lender’s Proportionate Share in the
letter of credit sublimit or, in any event, more than such Lender’s available
commitment amount.  The obligation of each Lender to pay such amount shall be
unconditional and irrevocable under any and all circumstances (other than the
gross negligence or willful misconduct of the Administrative Agent) and may not
be terminated, suspended or delayed for any reason, including any Event of
Default.
 
(b)           With respect to payment to the Administrative Agent of the
unreimbursed amounts described in this Section 11.1(b) when a Lender receives
demand from the Administrative Agent on any Business Day, such payment shall be
due no later than 2:00 p.m. (Chattanooga time) on the following Business
Day.  If any such amount is paid to the Administrative Agent after the date such
payment is due, such Lender shall pay to the Administrative Agent on demand, in
addition to such amount, interest on such past due payment at the Federal Funds
Effective Rate (hereinafter defined) from the date such payment is due to the
date on which such payment is immediately available to the Administrative
Agent.  A certificate of the Administrative Agent with respect to any amounts
owing under this Section 11.1(b) shall be conclusive in the absence of manifest
error.  "Federal Funds Effective Rate" means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three (3) Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
 
(c)           Whenever, at any time after the Administrative Agent has made
payment under any letter of credit and has received from any Lender its
Proportionate Share of such payment in accordance with this Section 11.1(c), the
Administrative Agent receives any payment related to such letter of credit
(whether directly from the Borrower or otherwise), or any payment of interest on
account thereof, the Administrative Agent will distribute to such Lender its
Proportionate Share thereof not later than two (2) Business Days after the
Administrative Agent’s receipt thereof; provided that in the event that any such
payment received by the Administrative Agent shall be required to be returned by
the Administrative Agent, such Lender shall return to the Administrative Agent
the portion thereof previously distributed by the Administrative Agent to it.
 


SECTION 12: AGENCY PROVISIONS
 
12.1   Appointment and Authority.  Each of the Lenders and the Issuing Lender
hereby irrevocably appoints First Tennessee Bank National Association to act on
its behalf as the Administrative Agent hereunder and under the other Loan
 
 
 

--------------------------------------------------------------------------------

 
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of this Loan Agreement or the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Section 12 are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Lender, and neither the Borrower nor any Guarantor shall have
rights as a third party beneficiary to any of such provisions.
 
12.2   Nature of Duties.  None of the Lenders, or the Administrative Agent or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any other Lender.  Each Lender acknowledges that it has not
relied, and will not rely, on the Administrative Agent or any of the Lenders or
other Persons so identified in deciding to enter into this Loan Agreement or in
taking or not taking action hereunder.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 12 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Loan provided for herein as well as activities as
Administrative Agent.
 
12.3   Exculpatory Provisions.
 
(a)   The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
(i)  
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

 
(ii)  
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 
(iii)  
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or Guarantor or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 
 
 

--------------------------------------------------------------------------------

 
(b)   The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary); or (ii) in
the absence of its own gross negligence or willful misconduct or bad faith.
 
(c)   The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Loan Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Loan Agreement,
any other Loan Document or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
12.4   Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
12.5   Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default hereunder unless
the Administrative Agent has received written notice from a Lender or the
Borrower or Guarantor referring to this Loan Agreement, describing such Event of
Default and stating that such notice is a "notice of default."  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable in the best interests of the Lenders except to the extent that this
Loan Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
12.6   Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the Issuing Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower or Guarantor, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender.  Each Lender and the Issuing
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Loan Agreement.  Each Lender
and the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Loan Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
 
12.7   Indemnification.  The Lenders agree to indemnify the Administrative Agent
and the Issuing Lender, in its capacity hereunder, and their Affiliates and
their respective officers, directors, agents and employees (to the extent not
reimbursed by the Borrower or Guarantor and without limiting the obligation of
the Borrower or Guarantor to do so), ratably according to their respective
Revolving Commitment Percentages in effect on the date on which indemnification
is sought under this Section 12, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against any such indemnitee
in any way relating to or arising out of any Loan Document or any documents
contemplated by or referred to herein or therein or the Transactions or any
action taken or omitted by any such indemnitee under or in connection with any
of the foregoing; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee's gross negligence or willful misconduct
or bad faith, as determined by a court of competent jurisdiction.  The
agreements in this Section 12 shall survive the termination of this Loan
Agreement and payment of the Notes and all other amounts payable hereunder.
 
12.8   Administrative Agent in Its Individual Capacity.  The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or Guarantor
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
12.9   Successor Administrative Agent.  The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with
 
 
 

--------------------------------------------------------------------------------

 
the Borrower, to appoint a successor, or an Affiliate of any such bank.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Administrative Agent on behalf of the Lenders
or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph 12.9.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph 12.9).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent's resignation
hereunder and under the other Loan Documents, the provisions of this Section and
Section 13.13 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by First Tennessee Bank National Association, as Administrative
Agent, pursuant to this Section 12 shall also constitute its resignation as
Issuing Lender.  Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender; (b) the retiring Issuing Lender shall be discharged from all of
its duties and obligations hereunder and under the other Loan Documents; and (c)
the successor Issuing Lender shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.
 
12.10   Collateral and Guaranty Matters.
 
(a)   The Lenders irrevocably authorize and direct the Administrative Agent:
 
(i)  
to release any Lien on any Collateral granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Revolving Commitments
and payment in full of all Borrower or Guarantor Revolving Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (or

 
 
 

--------------------------------------------------------------------------------

 
  
the cash collateralization thereof) or (B) that is transferred or to be
transferred as part of or in connection with any sale or other disposition
permitted hereunder;

 
(ii)  
to release the Guarantor from its obligations under the Guaranty if such Person
ceases to be a Guarantor as a result of a transaction permitted hereunder.

 
(b)   In connection with a termination or release pursuant to this Section 12,
the Administrative Agent shall promptly execute and deliver to the Borrower or
Guarantor, at the Borrower's expense, all documents that the Borrower or
Guarantor shall reasonably request to evidence such termination or
release.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent's authority to release
or subordinate its interest in particular types or items of Collateral, or to
release the Guarantor from its obligations under the Guaranty pursuant to this
Section 12.
 
SECTION 13: MISCELLANEOUS
 
13.1   Amendments.  Subject the provisions of Section 9.1 hereof, the provisions
of this Loan Agreement, any Note, the CBL Mortgage or any instrument or document
executed pursuant hereto or securing the indebtednesses may be amended or
modified only by an instrument in writing signed by the parties hereto and
thereto.
 
13.2   Notices.  All notices and other communications (including (i)
solicitations of the consent of the Lenders or Required Lenders, as applicable,
(ii) indications of satisfaction and/or acceptability by the Lenders or the
Required Lenders, as applicable, and (iii) notices to and directions from the
Required Lenders) provided for hereunder shall be in writing and shall be
mailed, certified mail, return receipt requested, or delivered, if to Borrower,
to it at c/o CBL & Associates Properties, Inc., CBL Center, Suite 500, 2030
Hamilton Place Boulevard, Chattanooga, Tennessee 37421-6000,
Attention:  President, with a copy to Charles Willett, Jr.; if to Administrative
Agent, to it at 701 Market Street, Chattanooga, Tennessee 37402, Attention:
Gregory L. Cullum, and to Construction Loan Management, 1214 Murfreesboro Road,
Suite 200, Franklin, Tennessee 37064, and to the Lenders, to them at their
addresses set forth in Schedule 2.1, or as to any such person at such other
address as shall be designated by such person in a written notice to the other
parties hereto complying as to delivery with the terms of this Section
13.2.  All such notices and other communications shall be effective (i) if
mailed, when received or three (3) Business Days after mailing, whichever is
earlier; or (ii) if delivered, upon delivery and receipt of an executed
acknowledgment of receipt by the party to whom delivery is
made.  Notwithstanding the foregoing, Administrative Agent shall not be required
to send a copy of any notice or communication to Charles Willett, Jr. but
Administrative Agent will use good faith efforts to copy Charles Willett, Jr. on
any such notices or communications via regular mail, fax or email.  Upon receipt
from Borrower or any Lender of any change to its respective notice address,
Administrative Agent may, notwithstanding anything to the contrary in this Loan
Agreement, make that change without the consent of the Lenders, but shall notify
the Borrower and Lenders of such change.
 
13.3   No Waiver, Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of Administrative Agent or any Lender, any right, power
or privilege
 
 
 

--------------------------------------------------------------------------------

 
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  Waiver of any right, power, or privilege hereunder or under any
instrument or document now or hereafter securing the indebtedness evidenced
hereby or under any guaranty at any time given with respect thereto is a waiver
only as to the specified item.  The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by law.
 
13.4   Indemnification.  Borrower agrees to indemnify Administrative Agent and
each of the Lenders and each of their respective affiliates, officers,
directors, partners, and employees (each, an “indemnified person”) from and
against any and all claims, losses and liabilities, including, without
limitation, reasonable attorneys' fees, growing out of or resulting from this
Loan Agreement and the transactions contemplated hereby (including, without
limitation, enforcement of this Loan Agreement), except claims, losses or
liabilities resulting solely and directly from such indemnified person’s gross
negligence or willful misconduct or bad faith.  The indemnification provided for
in this Section shall survive the payment in full of the Loan.  Borrower agrees
to indemnify Administrative Agent and Lenders and to hold Administrative Agent
and Lenders harmless from any loss or expense that such Administrative Agent or
Lenders may sustain or incur as a consequence of a default by Borrower in making
any prepayment of or conversion from an advance bearing interest at the LIBOR
Rate after Borrower has given a notice thereof in accordance with the provisions
of this Loan Agreement.  To the extent permitted by applicable law, neither
Parent nor Borrower shall assert, and each of Parent and Borrower hereby waives,
any claim against each Lender, Administrative Agent and their respective
Affiliates, directors, employees, attorneys, agents or sub-agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefore is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Loan Agreement or any Loan Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Revolving Credit Loan or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and Parent and Borrower hereby waives, releases and agrees
not to sue upon any such claims or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
 
13.5   Survival of Agreements.  All agreements, representations and warranties
made herein shall survive the delivery of the Notes.  This Loan Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights hereunder or any interest therein.
 
13.6   Governing Law.  This Loan Agreement shall be governed and construed in
accordance with the laws of the State of Tennessee; except (a) that the
provisions hereof which relate to the payment of interest shall be governed by
(i) the laws of the United States or, (ii) the laws of the State of Tennessee,
whichever permits Lenders to charge the higher rate, as more particularly set
out in the Notes, and (b) to the extent that the Liens in favor of
Administrative Agent, the perfection thereof, and the rights and remedies of
Administrative Agent with respect thereto, shall, under mandatory provisions of
law, be governed by the laws of a state other than Tennessee.
 
 
 

--------------------------------------------------------------------------------

 
13.7   Execution in Counterparts.  This Loan Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
instrument.
 
13.8   Terminology; Section Headings.  All personal pronouns used in this Loan
Agreement whether used in the masculine, feminine, or neuter gender, shall
include all other genders; the singular shall include the plural, and vice
versa.  Section headings are for convenience only and neither limit nor amplify
the provisions of this Loan Agreement.
 
13.9   Enforceability of Agreement.  Should any one or more of the provisions of
this Loan Agreement be determined to be illegal or unenforceable, all other
provisions, nevertheless, shall remain effective and binding on the parties
hereto.
 
13.10   Interest Limitations.
 
(a)   The Loan and the Notes evidencing the Loan, including any renewals or
extensions thereof, may provide for the payment of any interest rate (i)
permissible at the time the contract to make the Loan is executed, (ii)
permissible at the time the Loan is made or any advance thereunder is made, or
(iii) permissible at the time of any renewal or extension of the loan or any
Note.
 
(b)   It is the intention of Lenders and Borrower to comply strictly with
applicable usury laws; and, accordingly, in no event and upon no contingency
shall Lenders ever be entitled to receive, collect, or apply as interest any
interest, fees, charges or other payments equivalent to interest, in excess of
the maximum rate which Lenders may lawfully charge under applicable statutes and
laws from time to time in effect; and in the event that the holder of the Note
ever receives, collects, or applies as interest any such excess, such amount
which, but for this provision, would be excessive interest, shall be applied to
the reduction of the principal amount of the indebtedness thereby evidenced; and
if the principal amount of the indebtedness evidenced thereby, and all lawful
interest thereon, is paid in full, any remaining excess shall forthwith be paid
to Borrower or other party lawfully entitled thereto.  In determining whether or
not the interest paid or payable, under any specific contingency, exceeds the
highest rate which Lenders may lawfully charge under applicable law from time to
time in effect, Borrower and Lenders shall, to the maximum extent permitted
under applicable law, characterize any non-principal payment as a reasonable
loan charge, rather than as interest.  Any provision hereof, or of any other
agreement between Lenders and Borrower, that operates to bind, obligate, or
compel Borrower to pay interest in excess of such maximum rate shall be
construed to require the payment of the maximum rate only.  The provisions of
this paragraph shall be given precedence over any other provision contained
herein or in any other agreement between Lenders and Borrower that is in
conflict with the provisions of this paragraph.
 
The Notes shall be governed and construed according to the statutes and laws of
the State of Tennessee from time to time in effect, except to the extent that
Section 85 of Title 12 of the United States Code (or other applicable federal
statue) may permit the charging of a higher rate of interest than applicable
state law, in which event such applicable federal statute, as amended and
supplemented from time to time shall govern and control the maximum rate of
interest permitted to be charged hereunder; it being intended that, as to the
maximum rate of interest which may be charged, received, and collected
hereunder, those applicable statutes and laws,
 
 
 

--------------------------------------------------------------------------------

 
whether state or federal, from time to time in effect, which permit the charging
of a higher rate of interest, shall govern and control; provided, always,
however, that in no event and under no circumstances shall Borrower be liable
for the payment of interest in excess of the maximum rate permitted by such
applicable law, from time to time in effect.
 
13.11   Non-Control.  In no event shall Administrative Agent's or any Lender's
rights hereunder be deemed to indicate that any of them are in control of the
business, management or properties of Borrower and/or any Related Entity or have
power over the daily management functions and operating decisions made by
Borrower and/or any Related Entity.
 
13.12   Loan Review; Extensions of Termination Date; Continuing Security.
 
(a)   At least ninety (90) days prior to June 1, 2011, Borrower shall notify
Administrative Agent in writing whether it desires to extend the existing
Termination Date of Revolving Credit Loan for an additional twelve (12) months
beyond the existing Termination Date of Revolving Credit Loan.
 
(b)   The specific Termination Date of Revolving Credit Loan mentioned in
Article One may be extended for an additional period of one (1) year.  On or
before June 1, 2011, if the Loan remains unpaid, Lenders shall review the
performance of the Loan.  If Lenders deem performance of the Loan acceptable,
they will renew the Loan for one (1) year from the then existing Termination
Date of Revolving Credit Loan.  If Lenders renew the Loan at anytime or from
time to time prior to June 1, 2011, Lenders and Borrower agree the Loan shall be
renewed with covenants as contained in Sections 7 of this Loan Agreement and
such other covenants, terms and conditions as may be mutually agreed upon by
Borrower and Lenders.  If Lenders deem performance of the Loan not acceptable,
Lenders shall not be obligated to extend the Termination Date of Revolving
Credit Loan.  Assessment of performance and the decision whether to extend the
Termination Date of Revolving Credit Loan (from June 1, 2012 to June 1, 2013)
shall be solely within each Lender's discretion.  Lenders will not deem the
performance of the Loan acceptable unless and until Borrower provides to
Lenders, among other things, updated title commitments with respect to all
properties covered by any CBL Mortgage, which title commitments must be in form
and substance acceptable to Lenders and must contain no exceptions unacceptable
to Lenders.  Administrative Agent shall notify Borrower of the results of the
Lenders' review of the Loan no later than eleven (11) months prior to the then
effective Termination Date of the Revolving Credit Loan.  If all Lenders elect
not to renew the Loan, Lenders shall not perform or cause to be performed,
except at Lenders' expense, unless an Event of Default has occurred, any
inspections, appraisals, surveys or similar items between:  (a) the date notice
thereof is given Borrower or the Termination Date of Revolving Credit Loan,
whichever first occurs, and (b) the date the Note is to be repaid as provided
therein.  In the event the Termination Date of Revolving Credit Loan is not
extended, Borrower may elect either to: (i) continue to use the Loan evidenced
by the Note subject to the terms and provisions of this Loan Agreement in which
event the principal balance due, together with all accrued interest, shall be
payable in full at the Termination Date of Revolving Credit Loan existing at the
time Lenders elect not to extend the then existing Termination Date of Revolving
Credit Loan; or (ii) cap the Loan at its then existing outstanding principal
balance and continue to pay interest only monthly for a six (6) month period,
such interest payments being due and payable on the fifth (5th) day of each
month thereafter, then at the conclusion of the six (6) month period amortize
the then outstanding principal balance of the loan over an eighteen (18) month
period with the principal
 
 
 

--------------------------------------------------------------------------------

 
being due in equal quarterly installments on the fifth (5th) day of each quarter
thereafter with accrued interest being payable monthly on the fifth (5th) day of
the month, with all principal and accrued interest being due and payable in full
at the end of the eighteen (18) month period.  Anything contained in the
foregoing to the contrary notwithstanding: (a) upon any such extension, Borrower
agrees to pay to Lenders agreeing to extend (in addition to the commitment fees
it has previously paid under this Loan Agreement) an extension fee of Two
Hundred Sixty-Two Thousand Five Hundred and NO/100 Dollars ($262,500.00); and
(b) notwithstanding anything to the contrary contained herein, no Lender shall
be required to extend the maturity of a Loan.
 
(c)   Upon the specific Termination Date of Revolving Credit Loan so fixed in
Article One, or in the event of the extension of this Loan Agreement to a
subsequent Termination Date of Revolving Credit Loan (when no effective
extension is in force), the Revolving Credit Loan and all other extensions of
credit (unless sooner declared to be due and payable by Lenders pursuant to the
provisions hereof), and subject to Borrower's election as set forth in
subparagraph (a) above, shall become due and payable for all purposes.  Until
all such indebtednesses, liabilities and obligations secured by the CBL Mortgage
are satisfied in full, such termination shall not affect the security interest
granted to Administrative Agent pursuant to the CBL Mortgage, nor the duties,
covenants, and obligations of Borrower therein and in this Loan Agreement; and
all of such duties, covenants and obligations shall remain in full force and
effect until the Revolving Credit Loan and all obligations under this Loan
Agreement have been fully paid and satisfied in all respects.
 
13.13   Fees and Expenses.  Borrower agrees to pay, or reimburse Lenders for,
the reasonable actual third party out-of-pocket expenses, including counsel fees
and fees of any accountants, inspectors or other similar experts, as deemed
necessary by Lenders, incurred by Lenders in connection with the development,
preparation, execution, amendment, recording, (excluding the salary and expenses
of Lenders' employees and Lenders' normal and usual overhead expenses) or
enforcement of, or the preservation of any rights under this Loan Agreement, the
Notes, and any instrument or document now or hereafter securing the and
Revolving Credit Loan indebtednesses.
 
13.14   Time of Essence.  Time is of the essence of this Loan Agreement, the
Notes, and the other instruments and documents executed and delivered in
connection herewith.
 
13.15   Compromises, Releases, Etc.  Guarantor agrees Administrative Agent is
hereby authorized from time to time, without notice to Guarantor, to make any
sales, pledges, surrenders, compromises, settlements, releases, indulgences,
alterations, substitutions, exchanges, changes in, modifications, or other
dispositions including, without limitation, cancellations, of all or any part of
the Loan indebtedness, or of any contract or instrument evidencing any thereof,
or of any security or collateral therefor, and/or to take any security for or
guaranties upon any of said indebtedness; and the liability of any guarantor, if
any, shall not be in any manner affected, diminished, or impaired thereby, or by
any lack of diligence, failure, neglect, or omission on the part of
Administrative Agent to make any demand or protest, or give any notice of
dishonor or default, or to realize upon or protect any of said indebtedness or
any collateral or security therefor.  Guarantor agrees Administrative Agent
shall have the right to apply such payments and credits first to the payment of
all its expenses, including costs and reasonable attorneys' fees, then to
interest due under the Notes and then to principal due under
 
 
 

--------------------------------------------------------------------------------

 
the Notes.  Administrative Agent shall be under no obligation, at any time, to
first resort to, make demand on, file a claim against, or exhaust its remedies
against Borrower or its property or estate, or to resort to or exhaust its
remedies against any collateral, security, property, liens, or other rights
whatsoever.  Upon the occurrence of an Event of Default, Guarantor agrees
Administrative Agent may at any time make demand for payment on, or bring suit
against, Borrower and any guarantor, jointly or severally and may compromise
with any of them for such sums or on such terms as it may see fit, and without
notice or consent, the same being hereby expressly waived.
 
13.16   Joinder of Parent.  Parent joins herein for the purpose of acknowledging
and consenting to the terms and provisions hereof and agreeing to those which
specifically apply to the Parent.
 
13.17   Administrative Agent's or Lenders' Consent.  Except as otherwise
expressly provided herein, in any instance hereunder where Administrative
Agent's or Lenders' approval or consent is required or the exercise of its
judgment is required, the granting or denial of such approval or consent and the
exercise of such judgment shall be within the sole but reasonable discretion of
Administrative Agent or Lenders, as applicable, and Administrative Agent and/or
Lenders shall not, for any reason or to any extent, be required to grant such
approval or consent or exercise such judgment provided that Administrative Agent
and Lenders shall proceed at all times in good faith and in a commercially
reasonable manner.
 
13.18   Venue of Actions.  As an integral part of the consideration for the
making of the loan, it is expressly understood and agreed that no suit or action
shall be commenced by Borrower, Related Entities, CBL Holdings, Parent, by any
guarantor, or by any successor, personal representative or assignee of any of
them, with respect to the loan contemplated hereby, or with respect to this Loan
Agreement or any other document or instrument which now or hereafter evidences
or secures all or any part of the loan indebtedness, other than in a state court
of competent jurisdiction in and for the County of the State in which the
principal place of business of Administrative Agent is situated, or in the
United States District Court for the District in which the principal place of
business of Administrative Agent is situated, and not elsewhere.  Nothing in
this paragraph contained shall prohibit Administrative Agent from instituting
suit in any court of competent jurisdiction for the enforcement of its rights
hereunder or in any other document or instrument which evidences or secures the
loan indebtedness.
 
13.19   Waiver of Right to Trial By Jury.  EACH PARTY TO THIS LOAN AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THIS LOAN AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS LOAN AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS LOAN AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
 
13.20   Conflict.  In the event of any conflict between the provisions hereof
and any other Loan Document during the continuance of this Loan Agreement the
provisions of this Loan Agreement shall control.
 
13.21   Purchase of Lenders' Proportionate Share of Loan.  Administrative Agent
reserves the right, at any time after one (1) year from the date hereof, and
upon twenty (20) days' prior written notice to any Lender, to purchase any
Lender's Proportionate Share of the Loan, for a purchase price equal to the then
outstanding principal balance thereof, plus all accrued interest thereon to the
date of purchase, plus all reasonable unreimbursed expenses which have been
actually incurred by such Lender to the date of purchase and approved in advance
by the Administrative Agent, less the amount of Lender's Proportionate Share of
outstanding unpaid Extraordinary Expenses (subject to the provisions of Section
9 above) which have been incurred or accrued to the date of purchase; provided
however, when and if Administrative Agent receives reimbursement from the
Borrower for any of the Extraordinary Expenses paid by a Lender, each Lender's
Proportionate Share of those reimbursed expenses shall be promptly refunded to
each Lender even if such reimbursement occurs after purchase.  Upon any such
purchase, neither party shall thereafter have any liability or obligation to the
other arising out of Loans to the Borrower made subsequent to the date of
purchase.
 
13.22   USA Patriot Act Notice and Compliance.  The USA Patriot Act of 2001
(Public Law 107-56) and federal regulations issued with respect thereto require
all financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an "account" with such
financial institution.  Consequently, Administrative Agent may from time to time
request, and Borrower shall provide to Administrative Agent, Borrower's,
Parent's, each guarantor's and each other Loan Party's name, address, tax
identification number and/or such other identification information as shall be
necessary for Administrative Agent to comply with federal law.  An "account" for
this purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
 
13.23   Non-Recourse.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS LOAN AGREEMENT
TO THE CONTRARY, LENDERS EXPRESSLY AGREE THAT PAYMENT OF ALL PRINCIPAL, INTEREST
AND OTHER AMOUNTS (INCLUDING COSTS AND EXPENSES) DUE AND PERFORMANCE OF ALL
OTHER OBLIGATIONS AND LIABILITIES UNDER THIS LOAN AGREEMENT BY CBL HOLDINGS I,
INC., IN ITS CAPACITY AS THE GENERAL PARTNER OF BORROWER, SHALL BE NON-RECOURSE
AS TO SUCH GENERAL PARTNER.
 
13.24   No Fiduciary Duty.  The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of Parent, Borrower and
their respective Subsidiaries (collectively, solely for purposes of this
paragraph, the “Credit Parties”), their stockholders and/or their
affiliates.  Each Credit Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between
 
 
 

--------------------------------------------------------------------------------

 
any Lender, on the one hand, and such Credit Party, its stockholders or its
affiliate, on the other.  The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s length commercial
transactions between the Lender, on the one hand, and the Credit Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Credit Party, its stockholders or its affiliates with respect thereto) or
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party except
the obligations expressly set forth in the Loan Documents and (v) each Lender is
acting solely as principal and not as the agent or fiduciary of any Credit
Party, its management, stockholders, creditors or any other person.  Each Credit
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Credit Party agrees that it will not claim that
any lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Credit Party, in connection with such
transaction or the process leading thereto.
 
 

--------------------------------------------------------------------------------

 

13.25   Clarification regarding Communications.  Notwithstanding anything
contained in this Loan Agreement to the contrary all communications and
information required from Borrower under this Loan Agreement shall be made to
Administrative Agent only and Administrative Agent shall forward those
communications and information to the Lenders, and all communications from
Administrative Agent and/or any Lender intended for Borrower and related to the
Loan shall be made by the Lender to Administrative Agent and Administrative
Agent shall forward same to Borrower.
 
 (Signatures on Next Page)
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Administrative Agent, Lenders, and CBL Holdings,
and Parent (pursuant to Section 13.16 hereof) have caused this Loan Agreement to
be executed by their duly authorized officers, managers and/or partners, all as
of the day and year first above written.
 
 
CBL & ASSOCIATES LIMITED PARTNERSHIP
 
BY:        CBL HOLDINGS I, INC.,
Its Sole General Partner
 
By:  /s/ Charles W.A. Willett
Jr.                                                             
Name:  Charles W. A. Willett, Jr.
Title:  Senior Vice President-Real Estate Finance
 
                 BORROWER
 
CBL & ASSOCIATES PROPERTIES, INC.
 
By:     /s/ Charles W.A. Willett
Jr.                                                                    
                         Name:  Charles W. A. Willett, Jr.
Title:  Senior Vice President-Real Estate Finance
 
               PARENT
 
 
FIRST TENNESSEE BANK
NATIONAL ASSOCIATION
 
By:   /s/ Gregory L.
Cullum                                                                        
      Gregory L. Cullum, Senior Vice President
 
                                          ADMINISTRATIVE AGENT
 

 
S-1
 
 

--------------------------------------------------------------------------------

 



 
COMPASS BANK
 
By:   /s/ Keely
McGee                                                                       
      Keely McGee, Senior Vice President
 


 
BRANCH BANKING AND TRUST COMPANY
 
By:    /s/ Robert M.
Searson                                                                      
         Robert M. Searson
Title: Senior Vice President
 


 
MANUFACTURERS AND TRADERS TRUST COMPANY
 
By:    /s/ Steven P.
Deck                                                                       
       Steven P. Deck, Vice President
 


 
GOLDMAN SACHS BANK USA
 
By:      /s/ Mark
Walton                                                                     
Name: Mark Walton
Title:  Authorized Signatory
 



 
S-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"
 


 


 
Real property known as:
 
(a)   Walnut Square Mall, Dalton, Georgia
 
(b)   The Lakes Mall, Fruitport, Michigan
 
(c)   College Square, Morristown, Tennessee
 
(d)   Dick's Sporting Goods at Citadel Mall, Charleston, S.C.
 
(e)   Cinemark, Olive Garden out parcel, Kool Smiles Dental (NCDR, LLC) has a
lease for 9,175 SF, International Bank of Commerce leases 1,500 SF; LOI from
Chuck E Cheese for the 18,650 SF of the former Circuit City Space at Mall Del
Norte, Laredo, Texas
 
(f)   The Shoppes at Hamilton Place, Chattanooga, Tennessee
 
all as more particularly described in the individual deeds of trust, deeds to
secure debt and/or mortgages applicable to the above described properties.
 



 
A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "B"
 


 
PERMITTED ENCUMBRANCES
 


 
1.
As described in the Mortgages.

 



 
B-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "C"
 


 
NOTE
 



 
C-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "D"
 


 
CHECKLIST FOR CLOSING
 



 
D-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "E"
 


 
NON-DEFAULT CERTIFICATE
 
For Fiscal Year Ended _______________, 20__.
 
For Fiscal Quarter Ended _______________, 20__.
 
The undersigned, a duly authorized officer of CBL & Associates Limited
Partnership, a Delaware limited partnership [referred to as "Borrower" in that
certain Amended and Restated Loan Agreement (the "Loan Agreement") dated as of
________________, 2010, between Borrower and First Tennessee Bank National
Association ("Administrative Agent") and the Lenders named therein] certifies to
said Administrative Agent, in accordance with the terms and provisions of said
Loan Agreement, as follows:
 
1. All of the representations and warranties set forth in the Loan Agreement are
and remain true and correct on and as of the date of this Certificate with the
same effect as though such representations and warranties had been made on and
as of this date except as otherwise previously disclosed to Administrative Agent
in writing.
 
2. As of the date hereof, Borrower has no knowledge of any Event of Default, as
specified in Section 8 of the Loan Agreement, nor any event which, upon notice,
lapse of time or both, would constitute an Event of Default, has occurred or is
continuing.
 
3. As of the date hereof, Borrower is in full compliance with all financial
covenants contained in the Loan Agreement (and copies of all calculations
related to the financial covenants are attached), and the following are true,
accurate and complete:
 
(a) The Tangible Net Worth (as defined in the Loan Agreement) is
$__________________________ as of ________________, 20___.
 
(b) The Total Liabilities to Gross Asset Value is _____ to _____ as of
_____________________, 20__.
 
(c) The ratio of EBITDA to Debt Service Debt is ____ to ____ as of
______________, 20__.
 
 
E-1

--------------------------------------------------------------------------------

 
(d) The ratio of EBITDA to Interest Expense is ____ to ____ as of
_____________________, 20_____.
 
DATED this ______ day of ______________________, 20____.
 
CBL & ASSOCIATES LIMITED PARTNERSHIP

 
BY:         CBL HOLDINGS I, INC.,
Its Sole General Partner
 
By:                                                              
Name:  Charles W. A. Willett, Jr.
Title:  Senior Vice President-Real Estate Finance
 



 
E-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "F"
 


 
LITIGATION
 
Disclosure Pursuant to Paragraph 5.5
 
See Exhibit "F-1" attached for description of
 
all litigation which could have a material adverse effect on Borrower.
 


 
ENVIRONMENTAL MATTERS
 
Disclosure pursuant to Paragraph 5.11
 
None.
 



 
F-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
 


 
LENDERS' COMMITTED PERCENTAGES AND DOLLAR AMOUNTS
OF REVOLVING CREDIT LOANS AND LETTERS OF CREDIT
 
 

 
Proportionate Share
Dollar Amount
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
26.1904761905%
$27,500,000
BRANCH BANKING AND TRUST COMPANY
14.2857142857%
$15,000,000
COMPASS BANK
14.2857142857%
$15,000,000
MANUFACTURERS AND TRADERS TRUST COMPANY
23.8095238095%
$25,000,000
GOLDMAN SACHS BANK USA
21.4285714286%
$22,500,000
Total
99.99998%
$105,000,000



 
ADDRESSES FOR NOTICES:
 
 
COMPASS BANK

 
15 South 20th Street, Suite 1500

 
Birmingham, AL 35233

 
Facsimile:  (205) 297-7994

 
Attention: Keely W. McGee

 
 
BRANCH BANKING AND TRUST COMPANY 200 West Second Street, 16th Floor

 
Winston-Salem, NC  27101

 
(Mail code 001-16-16-20)

 
Facsimile:  (336) 733-2740 for all matters

 
Attention: Robert M. Searson

 
 
MANUFACTURERS AND TRADERS TRUST COMPANY

 
One M&T Plaza

 
Buffalo, NY  14240

 
Facsimile:  (716) 848-7881 for draws

 
Facsimile:  (717) 852-2048 for other matters

 
Attention:  Steven P. Deck

 
 
With a copy to:
MANUFACTURERS AND TRADERS TRUST COMPANY

 
One M&T Plaza

 
Buffalo, NY  14240

 
Attention: Office of General Counsel

 
 
 
Schedule 2.1 – 1

--------------------------------------------------------------------------------

 
 
 
With a copy to:
GOLDMAN SACHS BANK USA

 
200 West Street

 
New York, NY  10282

 
Telephone: (212) 902-1040

 
Facsimile:  (917) 977-3966

 
Attention: Lauren Day

 
TO ADMINISTRATIVE AGENT:
FIRST TENNESSEE BANK NATIONAL    ASSOCIATION

 
701 Market Street

 
Chattanooga, TN  37402

 
Facsimile:  (423) 757-4040

 
Attention:  Construction Lending Division

 
 
With a copy to:
BAKER, DONELSON, BEARMAN,

 
   CALDWELL & BERKOWITZ, PC

 
1800 Republic Centre

 
633 Chestnut Street

 
Chattanooga, TN  37450-1800

 
Attention: Susan Elliott Rich, Esq.

 



 
Schedule 2.1 – 2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.8


FORM OF ACCEPTANCE OF ASSIGNMENT AND ASSUMPTION
BY ADMINISTRATIVE AGENT



 
Schedule 2.1 – 3
 
 

--------------------------------------------------------------------------------

 
